Exhibit 10.1

EXECUTION COPY

PLAN SUPPORT AGREEMENT

PLAN SUPPORT AGREEMENT (this “Plan Support Agreement”), dated as of
September 22, 2010, by and among (i) Blockbuster Inc., a Delaware corporation
(“BBI”), on behalf of itself and each of its United States domestic subsidiaries
(collectively, the “Company”) that are guarantors to the Indenture (as defined
below); and (ii) the undersigned, each as a beneficial owner (or advisor,
nominee or investment manager for beneficial owner(s), the “Consenting
Noteholders”) of those 11.75% Senior Secured Notes due 2014 (the “Senior Secured
Notes”) issued by BBI pursuant to that certain indenture dated as of October 1,
2009 among BBI, as Issuer, the Subsidiary Guarantors party thereto, and U.S.
Bank, National Association as trustee (the “Trustee”), (as amended and
supplemented, the “Indenture”). The Consenting Noteholders, the Company and each
other person that becomes a party hereto in accordance with the terms hereof
shall be referred to herein individually as a “Party” and, collectively, as the
“Parties”.

W H E R E A S :

A. Prior to the date hereof, representatives of the Company and the members of
the steering committee representing the Consenting Noteholders (the “Steering
Committee”) have discussed consummating a financial restructuring of the
Company’s indebtedness and other obligations (the “Restructuring”) on terms
consistent with those set forth in this Plan Support Agreement and the
accompanying Plan Term Sheet (as defined below), which is attached hereto as
Exhibit A and incorporated herein by reference and made part of this Plan
Support Agreement.

B. It is anticipated that the Restructuring will be implemented through a
solicitation of votes (the “Solicitation”) for a chapter 11 plan of
reorganization of the Company, pursuant to sections 1125, 1126 and 1145 of the
Bankruptcy Code (as defined below), which chapter 11 plan shall contain the
terms and conditions set forth in the Plan Term Sheet.

C. This Plan Support Agreement and the Plan Term Sheet set forth the agreement
among the Parties concerning their commitment, subject to the terms and
conditions hereof and thereof, to implement the Restructuring. In the event the
terms and conditions as set forth in the Plan Term Sheet and this Plan Support
Agreement are inconsistent, the terms and conditions contained in the Plan Term
Sheet shall control.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

1. Definitions. The following terms shall have the following definitions:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such Person. As used in this definition, “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) shall
mean, with respect to any Person, the possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership, limited liability company or
other ownership interests, by contract or otherwise) of such Person.



--------------------------------------------------------------------------------

“Affiliated Transferee” means with respect to each Consenting Noteholder, any
entity that, as of the date a Consenting Noteholder becomes a Party to this Plan
Support Agreement, is an Affiliate of such Consenting Noteholder and, as of the
date of any transfer of such Consenting Noteholder’s Senior Secured Noteholder
Claim(s) to such Affiliate, continues to be an Affiliate of that Consenting
Noteholder.

“Agreed Corporate Governance Provisions” shall have the meaning ascribed to such
term in the Plan Term Sheet attached hereto at Exhibit A.

“Agreed Stockholder Rights” shall have the meaning ascribed to such term in the
Plan Term Sheet attached hereto at Exhibit A.

“Alternative Cash Transaction” means a bona fide, fully financed offer to
purchase the Company or its assets (with no diligence out) for an amount in cash
equal to a distribution of 75% or more of the principal amount of the Senior
Secured Notes after payment of all amounts outstanding under the DIP Credit
Agreement.

“Automatic Stay” has the meaning set forth in Section 5 hereof.

“Backstop Lenders” means each of the Consenting Noteholders that are signatories
to that certain commitment letter, agreed to and accepted by the Company on
September 22, 2010 with respect to the DIP Credit Agreement.

“Ballot” means the ballot distributed with the Disclosure Statement for voting
on the Plan.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§101 et
seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York.

“BBI” has the meaning set forth in the preamble hereof.

“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.

“Business Plan” means the Debtors’ business strategy and objectives during the
Chapter 11 Cases and after the reorganization of the Debtors, including, but not
limited to, means of implementation and forecasts with respect to its future
operations, including, the retail business and locations, supplier arrangements,
the vending business, the by-mail business, the digital business and such other
businesses as the Debtors may be engaged.



--------------------------------------------------------------------------------

“Chapter 11 Cases” means the voluntary cases to be commenced by the Company
pursuant to chapter 11 of the Bankruptcy Code.

“Commencement Date” means the date the Chapter 11 Cases of the Company are
commenced, a date which shall be no later than September 22, 2010, unless such
date is extended by written agreement of a Supermajority of Consenting
Noteholders.

“Company” has the meaning set forth in the preamble hereof.

“Company Termination Event” has the meaning set forth in Section 6 hereof.

“Confirmation Order” means the order entered by the Bankruptcy Court confirming
the Plan, including all exhibits, schedules, appendices and related documents,
each in form and substance acceptable to a Supermajority of Consenting
Noteholders.

“Consenting Noteholders” has the meaning set forth in the preamble hereof; and
any holder of Senior Secured Notes who takes the actions required of a
transferee in accordance with Section 7 hereof.

“Corporate Governance Documents” means the following corporate governance
documents, as applicable: (i) the articles or certificates of incorporation or
certificate of formation, (ii) the by-laws, (iii) any shareholder agreement,
limited liability company operating agreements or partnership agreements, and
(iv) any registration rights agreement.

“Critical Vendor Order” means an order by the Bankruptcy Court authorizing the
Debtors to make certain payments on account of prepetition obligations to each
of the following movie studios: Sony Pictures Home Entertainment Inc., Warner
Bros. Home Entertainment Inc., Twentieth Century Fox or any affiliate of the
foregoing, on terms acceptable to the Debtors and a Supermajority of Consenting
Noteholders.

“Debtors” means, individually or collectively, BBI and each of its United States
domestic subsidiaries which commence a Chapter 11 Case under the Bankruptcy
Code.

“DIP Credit Agreement” means that certain debtor-in-possession credit agreement
providing a senior secured, super-priority debtor-in-possession revolving credit
financing in the aggregate principal amount of $125,000,000 to the Debtors,
which shall be entered into by and between the Debtors and the Consenting
Noteholders, in their capacity as lenders thereunder.

“DIP Order” means the Interim Order, and/or Final Order authorizing the Debtors
to execute, deliver and perform their obligations under the DIP Credit
Agreement.

“Disclosure Statement” means the disclosure statement in respect of the Plan
which shall be in form and substance acceptable to a Supermajority of Consenting
Noteholders.



--------------------------------------------------------------------------------

“Disinterested Consenting Noteholder” means a Consenting Noteholder, which at
the time of any action, consent or approval by, or determination of, the
Supermajority of Consenting Noteholders, does not own (directly or indirectly),
and none of whose controlled Affiliates own (directly or indirectly), any
securities of the Company other than the Senior Secured Notes and Roll-Up Notes
(as defined in the DIP Order).

“Effective Date” means the date on which the Plan becomes effective.

“Final Order” means the order of the Bankruptcy Court entered in the Chapter 11
Cases after a final hearing or such other proceedings as approved by the
Bankruptcy Court which order shall be acceptable in form and substance to a
Supermajority of Consenting Noteholders and which has not been reversed,
vacated, rescinded or stayed, together with all extensions, modifications and
amendments thereto, in form and substance acceptable to a Supermajority of
Consenting Noteholders, which, among other matters but not by way of limitation,
authorizes the Debtors to execute, deliver and perform their obligations under
the DIP Credit Agreement.

“Icahn” means Icahn Capital LP.

“Indenture” has the meaning set forth in the preamble hereof.

“Interim Order” means the order of the Bankruptcy Court, which shall be
acceptable in form and substance to a Supermajority of Consenting Noteholders,
entered in the Chapter 11 Case after an interim hearing, which, among other
matters but not by way of limitation, authorizes the Debtors to, on an interim
basis, execute, deliver and perform their obligations under the DIP Credit
Agreement.

“Material Contract” means, whether entered into prior to or after the
Commencement Date, (a) any output (that is, relating to more than five titles)
revenue sharing or copy depth contract, agreement or arrangement between the
Company or any of its Affiliates (including, domestic and international) and a
Studio which, in the aggregate with all such contracts, agreement or
arrangements with such Studio or any of its Affiliates, has resulted or, under
the terms of such contract, agreement or arrangement, may reasonably be expected
to result in aggregate gross payments by the Company and its affiliates of more
than $10,000,000 in any calendar year, (b) any contract, agreement or
arrangement between the Company or any of its Affiliates and NCR Corporation or
any Affiliate thereof directly or indirectly relating to the provision,
licensing, use, supply or maintenance of kiosks for the sale or rental of movies
or other video programming (in whatever format provided), including any
intellectual property relating thereto, and (c) any contract, agreement or
arrangement between the Company or any of its Affiliates and Comcast Corporation
or any Affiliate thereof directly or indirectly relating to (i) the rental or
sale by mail (or similar means) of movies or other video programming (in
whatever form provided, including but not limited to the DVDs-By-Mail co-branded
subscription mailing service), (ii) shared website hosting, or (iii) the retail
promotion of Comcast services in BBI retail stores, including any intellectual
property relating thereto.

“Monarch” means Monarch Alternative Capital LP.



--------------------------------------------------------------------------------

“New Board” means the initial board of directors for reorganized BBI as selected
in accordance with the terms of the Plan Term Sheet.

“Noteholder Termination Event” has the meaning set forth in Section 5 hereof.

“Outside Date” means April 30, 2011, unless such date is extended by written
agreement of each of the Consenting Noteholders.

“Owl Creek” means Owl Creek Asset Management, LP.

“Party” or “Parties” has the meaning set forth in the preamble hereof.

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.

“Plan” means the plan of reorganization in respect of the Companies’ Chapter 11
Cases, which contains all of the terms and conditions set forth in the Plan Term
Sheet and is in form and substance acceptable to a Supermajority of Consenting
Noteholders.

“Plan Documents” means the Plan, the Disclosure Statement, the Ballots, the
Solicitation Materials, the Confirmation Order, and any other documents or
agreements filed with the Bankruptcy Court by the Company or at the Company’s
direction relating to or in connection with the foregoing, including any
motions, proposed orders, notices, appendices, amendments, modifications,
supplements, exhibits and schedules relating to the Plan or the Disclosure
Statement, including, but not limited to, the following: (a) any term sheet for
the proposed exit financing facility, including all of the documentation in
connection with the exit credit facility; (b) any operative documents for any
proposed exit financing facility or other secured or unsecured obligations
created or assumed by the Debtors or Reorganized Debtors under or in connection
with the Plan; (c) any documents disclosing the identity of the members of the
board of directors or board of managers of any of the Reorganized Debtors and
the nature of and compensation for any “insider” under the Bankruptcy Code who
is proposed to be employed or retained by any of the reorganized debtors;
(d) any list of executory contracts and unexpired leases to be assumed, assumed
and assigned, or rejected; (e) any Material Contract or any amendment or
modification to any Material Contract which the Debtors seek to enter into
during the pendency of the Chapter 11 Cases; (f) a list of any retained causes
of action; (g) the articles of incorporation, certificates of formation, bylaws,
limited liability company agreements or partnership agreements for the
Reorganized Debtors; (h) any shareholders’ agreement or limited liability
company operating agreements; (i) any registration rights agreement; (j) any
management, director or employee incentive or compensation plan, including any
Long Term Incentive Plan.

“Plan Support Agreement” has the meaning set forth in the preamble hereof.

“Plan Term Sheet” means that certain term sheet containing material terms and
provisions that are to be incorporated into the Plan, a copy of which is
attached hereto as Exhibit A, and incorporated by reference and made a part of
this Plan Support Agreement, as the same may be modified, amended or changed
from time to time by a Supermajority of Consenting Noteholders.



--------------------------------------------------------------------------------

“Potential Investor” has the meaning set forth in Section 28 hereof.

“Reorganized Debtors” means, collectively, each of the Debtors or any successors
thereto by merger, consolidation, conversion or otherwise, on or after the
Effective Date.

“Restructuring” has the meaning set forth in clause A of the recitals hereto.

“Senior Secured Noteholder Claims” means all claims arising under or relating to
the Senior Secured Notes, the Indenture and the Collateral Documents (as defined
in the Indenture), and all agreements and instruments relating to the foregoing
(including, but not limited to, any guarantees with respect thereto), that
remain unpaid and outstanding as of the Effective Date.

“Senior Secured Notes” has the meaning set forth in the preamble hereof.

“Solicitation” has the meaning set forth in clause B of the recitals hereto.

“Solicitation Materials” means the Disclosure Statement, the Ballots and other
solicitation materials in respect of the Plan as may be approved by the
Bankruptcy Court pursuant to section 1126(b) of the Bankruptcy Code.

“Steering Committee” has the meaning set forth in clause A of the recitals
hereto.

“Stonehill” means Stonehill Capital Management LLC.

“Studios” means Sony Pictures Home Entertainment Inc., Universal Studios Home
Entertainment LLC, Warner Bros. Home Entertainment Inc., Twentieth Century Fox,
Paramount, Buena Vista Home Entertainment, Inc. (Disney), Video Products
Distributors, Inc., Summit Entertainment or any Affiliate of any of the
foregoing.

“Superior Transaction” has the meaning set forth in Section 28 hereof.

“Supermajority of Consenting Noteholders” means Consenting Noteholders holding
at least 75% of the aggregate principal amount of the Senior Secured Notes held
by all of the Consenting Noteholders; provided, that in determining the
Supermajority of Consenting Noteholders, the Senior Secured Notes of any
Consenting Noteholder which does not certify to Sidley Austin LLP at such time
that it is a Disinterested Consenting Noteholder shall be ignored. For the
avoidance of doubt, the calculation of the Supermajority of Consenting
Noteholders is calculated without taking into account the roll-up transaction as
described in the DIP Order).

“Termination Date” has the meaning set forth in Section 5 hereof.



--------------------------------------------------------------------------------

“Transfer” has the meaning set forth in Section 7 hereof.

“Trustee” has the meaning set forth in the preamble hereof.

“Värde” means Värde Partners, Inc.

2. Consenting Noteholders’ Consent. For purposes of this Plan Support Agreement,
the Plan Term Sheet or any Plan Document, unless otherwise specified, where this
Plan Support Agreement, the Plan Term Sheet or any Plan Document provides for
the action, consent or approval of the Consenting Noteholders collectively, such
action, consent, or approval shall be upon the agreement of a Supermajority of
Consenting Noteholders in their respective sole discretion.

3. Commitment of Consenting Noteholders. Subject to the (i) terms and conditions
of this Plan Support Agreement, (ii) the terms and conditions set forth in the
Plan Term Sheet, and (iii) the terms and conditions of the documents evidencing
the DIP Loans (as defined in the Interim Order), Interim Order and Final Order
(as applicable) each Consenting Noteholder (severally and not jointly) agrees
that:

 

  (a) so long as its vote has been properly solicited pursuant to sections 1125
and 1126 of the Bankruptcy Code, it shall vote all Senior Secured Noteholder
Claims, now or hereafter beneficially owned by such Consenting Noteholder or for
which it now or hereafter serves as the nominee, investment manager or advisor
for beneficial holders thereof, in favor of the Plan in accordance with the
applicable procedures set forth in the Solicitation Materials, and timely return
a duly-executed Ballot in connection therewith; provided, however, no Consenting
Noteholder shall be obligated to vote in favor of the Plan (and their respective
treatment thereunder), and each Consenting Noteholder may, acting individually,
withdraw or revoke its tender, consent or vote with respect to the Plan, upon
the termination of this Plan Support Agreement in accordance with the terms
hereof;

 

  (b) following the commencement of the Chapter 11 Cases and unless the Plan
Support Agreement is terminated in whole or with respect to such Person, it
shall not: (i) engage in any legal proceeding to object to, or interfere with,
acceptance or implementation of the Restructuring in accordance with the Plan;
(ii) seek, solicit, support or encourage any plan of reorganization or
liquidation other than the Plan or an Alternative Cash Transaction; (iii) pursue
or initiate or have initiated on its behalf, any litigation or proceeding of any
kind to foreclose on any collateral under the Senior Secured Notes or the
Indenture, as applicable; or (iv) encourage any person or entity, including,
without limitation, the Trustee, to undertake any action set forth in clause
(i) or (ii) herein; and

 

  (c) it shall not effectuate any Transfer in contravention of the provisions
set forth in Section 7 hereof.



--------------------------------------------------------------------------------

Nothing in this Plan Support Agreement shall, or shall be deemed to, prohibit
any Party or its affiliates, or their respective officers or representatives,
from appearing as a party-in-interest in any matter to be adjudicated in the
Chapter 11 Cases if such appearance and the positions advocated in connection
therewith: (i) are not inconsistent with this Plan Support Agreement and the
Plan; or (ii) are for the purposes of contesting whether any matter, fact or
thing, is a breach of, or inconsistent with, the Plan Support Agreement or the
Plan. Notwithstanding anything contained in this Plan Support Agreement, neither
a vote to accept the Plan by a Consenting Noteholder, nor the acceptance of the
Plan by any class of creditors, shall or shall in any way be deemed to, impair,
prohibit, limit, restrict or waive the right, power, privilege or ability of a
Consenting Noteholder to assert, raise or prosecute any, objection not
prohibited under subsections (b) above. Notwithstanding anything to the contrary
herein, this Plan Support Agreement shall not, and shall not be deemed to,
impair, prohibit, limit or restrict, any Party or its affiliates, or their
respective officers or representatives, from:

 

  (a) engaging in discussions (or asserting any position of any kind or
character in such discussions) with any person, including third party investors
or other financing sources, with whom the Company has previously entered into a
confidentiality agreement;

 

  (b) engaging in discussions (or asserting any position of any kind or
character in such discussions) with or among, any or all of: the Company, its
officers, representatives or advisors, the Consenting Noteholders or their
affiliates, or their respective officers, representatives or advisors;

 

  (c) making or withholding any vote, approval, decision, election,
determination or other choice, including without limitation, those permitted or
contemplated by the Plan Support Agreement or the documents for, reflecting or
relating to, any of: the DIP Loans , the Interim Order or the Final Order (and
any documents related to any of the foregoing) (other than its obligation to
vote in accordance with Section 3(a) above);

 

  (d) exercising or asserting through litigation or otherwise. any right, power
or privilege under, or term or provision of (including any dispute regarding the
extent, terms, enforceability or meaning of any such right, term or provision)
this Plan Support Agreement or the documents for, reflecting, or relating to,
any of: the DIP Loans, the Interim Order or the Final Order (and any documents
related to any of the foregoing); or

 

  (e) participating in, commencing or joining, any litigation in the Debtors’
Chapter 11 Cases, including with respect to objecting to management incentive
plans, specific asset sales or liquidations, or professional fee requests (so
long as such litigation is not inconsistent with this Plan Support Agreement and
the Plan Term Sheet), or any discussion with respect to any of the foregoing.

4. Commitment of the Company. Subject to Section 27, the Company agrees to use
its best efforts to (i) support and complete the Restructuring and all
transactions contemplated under the Plan, (ii) take any and all necessary and
appropriate actions in furtherance of the Restructuring and the transactions
contemplated under the Plan, (iii) complete the Restructuring and all
transactions contemplated under the Plan within the time-frame outlined herein,
including, without limitation, by filing the Plan and Disclosure Statement with
the Bankruptcy Court no later than sixty (60) days after the Commencement Date
and taking all steps which are required to obtain the Confirmation Order on or
before March 15, 2011 and achieving the Effective Date prior to the Outside
Date, (iv) obtain any and all required regulatory and/or third-party approvals
for the Restructuring, and (v) take no actions inconsistent with this Plan
Support Agreement, the Plan Term Sheet, or the expeditious confirmation and
consummation of the Plan.



--------------------------------------------------------------------------------

5. Termination by Consenting Noteholders.

5.1 This Plan Support Agreement shall terminate automatically upon the
occurrence of any of the following events (each a “Noteholder Termination
Event”) unless a Supermajority of Consenting Noteholders provide the Company
written notice within five (5) Business Days (such five Business Day period to
start on the day such Noteholder Termination Event occurs, if such day is a
Business Day, and on the first Business Day after the day such Noteholder
Termination Event occurs, if such day is not a Business Day) that such
Noteholder Termination Event has been waived, cured, modified or the time to
perform the requirements herein extended:

 

  (a) The Company fails to commence the Chapter 11 Cases on or before
September 23, 2010;

 

  (b) The Interim Order is not entered by the Bankruptcy Court within seven
(7) calendar days after the Commencement Date;

 

  (c) The Critical Vendor Order is not entered by the Bankruptcy Court within
thirty-five (35) calendar days after the Commencement Date.

 

  (d) The Company fails to file the Plan and Disclosure Statement within sixty
(60) days after the Commencement Date;

 

  (e) The Company fails to provide a Business Plan to the Consenting Noteholders
that is acceptable to, and approved by, a Supermajority of Consenting
Noteholders, which approval is obtained on or prior to November 30, 2010;

 

  (f) The Company fails to employ a chief executive officer who is acceptable
to, and whose terms of employment and compensation are acceptable to, a
Supermajority of Consenting Noteholders, and such employment and terms of
employment of such individual have been approved by a Supermajority of
Consenting Noteholders on or prior to December 31, 2010;

 

  (g) An order approving the adequacy of the Disclosure Statement and scheduling
a hearing to confirm the Plan shall not have been entered by the Bankruptcy
Court by January 15, 2011;

 

  (h) The Company fails to commence the Solicitation within ten (10) Business
Days after the entry of the order approving the adequacy of the Disclosure
Statement;

 

  (i) The Confirmation Order shall not have been entered by the Bankruptcy Court
by March 15, 2011;



--------------------------------------------------------------------------------

  (j) The withdrawal, amendment, modification of, or the filing of a pleading by
the Debtors seeking to amend or modify, the Plan or any other Plan Document in a
manner inconsistent with the Plan Term Sheet;

 

  (k) The filing by the Debtors of any motion or other request for relief
seeking (i) to voluntarily dismiss any of the Chapter 11 Cases, (ii) conversion
of any of the Chapter 11 Cases to chapter 7 of the Bankruptcy Code, or
(iii) appointment of a trustee or an examiner with expanded powers pursuant to
Section 1104 of the Bankruptcy Code in any of the Chapter 11 Cases;

 

  (l) The entry of an order by the Bankruptcy Court (i) dismissing any of the
Chapter 11 Cases, (ii) converting any of the Chapter 11 Cases to a case under
chapter 7 of the Bankruptcy Code, or (iii) appointing a trustee or an examiner
with expanded powers pursuant to Section 1104 of the Bankruptcy Code in any of
the Chapter 11 Cases.

 

  (m) An involuntary bankruptcy case is commenced against any entity within the
Company or any of its Affiliates or subsidiaries prior to the Commencement Date;

 

  (n) The entry of an order by the Bankruptcy Court invalidating, disallowing or
limiting in any respect, as applicable, any one of the Senior Secured Noteholder
Claims of any Consenting Noteholder or any documents governing, giving rise to
or otherwise affecting the Senior Secured Noteholder Claims of any Consenting
Noteholder;

 

  (o) A material breach by the Company of any of its obligations under this Plan
Support Agreement or the agreements governing the Restructuring or failure by
the Company to satisfy the terms and conditions of the Plan Term Sheet in any
material respect, and any such breach or failure by the Company is not cured by
the earlier of five (5) Business Days after receipt of written notice from a
Supermajority of Consenting Noteholders or, to the extent applicable, any
applicable cure period provided for under the agreements governing the
Restructuring;

 

  (p) Any court of competent jurisdiction or other competent governmental or
regulatory authority shall have issued an order making illegal or otherwise
restricting, preventing, or prohibiting the Restructuring in a way that cannot
be reasonably remedied by the Company or the Consenting Noteholders;

 

  (q) Any material enforcement action is commenced against the Company’s foreign
subsidiaries and/or any of their assets other than Blockbuster Italia, S.p.A.
and Blockbuster Argentina, S.A.;

 

  (r) The Debtors’ exclusive right to file a plan under section 1121 of the
Bankruptcy Code is terminated or expires;

 

  (s) The occurrence of the Outside Date;

 

  (t) The occurrence of an Event of Default as defined under the DIP Credit
Agreement which is not cured by the Debtors within any applicable grace or cure
period or waived by the Requisite Lenders (as defined in the DIP Credit
Agreement) in accordance with the terms of the DIP Credit Agreement; or



--------------------------------------------------------------------------------

  (u) The occurrence of the Effective Date.

5.2 In addition, this Plan Support Agreement shall terminate automatically if
the Company fails to provide the Agreed Corporate Governance Provisions or
Agreed Stockholder Rights (each as set forth in the Plan Term Sheet) unless the
Consenting Noteholders unanimously consent to a modification, amendment or
waiver of the foregoing.

Notwithstanding anything in this Plan Support Agreement to the contrary, if any
Consenting Noteholder determines to proceed with an Alternative Cash
Transaction, such Consenting Noteholder may, in its individual capacity,
terminate its obligations under this Plan Support Agreement upon three
(3) Business Days’ prior notice to the Company and the other Consenting
Noteholders; provided, however that any termination by a Consenting Noteholder
of its obligations under this Plan Support Agreement pursuant to this sentence
shall not constitute a Noteholder Termination Event or affect the obligations of
any other Consenting Noteholder hereunder.

The Parties hereby waive any requirement under section 362 of the Bankruptcy
Code to lift the automatic stay (the “Automatic Stay”) thereunder in connection
with the giving of any notice of termination hereunder (and agree not to object
to any non-breaching Party seeking to lift the Automatic Stay in connection with
giving any such notice, if necessary). The date on which this Plan Support
Agreement is terminated in accordance with the provisions of Sections 5, 6 or 28
hereof shall be referred to as the “Termination Date.” Notwithstanding any
provision in this Plan Support Agreement to the contrary, upon the written
consent of a Supermajority of Consenting Noteholders, the dates set forth in
Sections 5.1(b) through (i) hereof may be extended prior to or upon each such
date and such later dates agreed to in lieu thereof and shall be of the same
force and effect as the dates provided therein.

6. Company Termination Events. The Company may terminate this Plan Support
Agreement as to all Parties upon three (3) Business Days’ prior written notice
thereof, upon the occurrence of any of the following events (each, a “Company
Termination Event”): (a) the breach by any of the Consenting Noteholders of any
of the representations, warranties or covenants of the Consenting Noteholders
set forth in this Plan Support Agreement that would have a material adverse
impact on the Company, or the consummation of the Restructuring, that remains
uncured for a period of five (5) Business Days after the receipt by the
Consenting Noteholders of notice of such breach; or (b) the issuance by any
governmental authority, including any regulatory authority or court of competent
jurisdiction, of any ruling or order enjoining the consummation of a material
portion of the Restructuring and such ruling or order is final and
non-appealable.



--------------------------------------------------------------------------------

7. Transfer of Noteholder Claims. Notwithstanding anything to the contrary
herein, each of the Consenting Noteholders agrees that, for so long as this Plan
Support Agreement binds such Consenting Noteholder and has not been terminated
in accordance with its terms with respect to such Consenting Noteholder, it
shall not sell, assign, transfer, convey or otherwise dispose of, directly or
indirectly (each, a “Transfer”), all or any of its Senior Secured Noteholder
Claims (or any right related thereto and including any voting rights associated
with such Consenting Noteholder’s Senior Secured Noteholder Claims), unless the
transferee thereof (a) is a Consenting Noteholder or agrees in an enforceable
writing to assume and be bound by this Plan Support Agreement and the Plan Term
Sheet, and to assume the rights and obligations of the Consenting Noteholder
under this Plan Support Agreement accruing from and after the date of such
assignment and (b) promptly delivers such writing to the Company (by email to
rod.mcdonald@blockbuster.com with a copy to jseery@sidley.com) (each such
transferee becoming, upon the Transfer, a Consenting Noteholder hereunder).1 The
Company shall promptly acknowledge any such Transfer in writing and provide a
copy of that acknowledgement to the transferor. By its acknowledgement of the
relevant Transfer, the Company shall be deemed to have acknowledged that its
obligations to the Consenting Noteholder hereunder shall be deemed to constitute
obligations in favor of the relevant transferee. Any Transfer of any Senior
Secured Noteholder Claim by a Consenting Noteholder that does not comply with
the procedure set forth in the first sentence of this Section 7 shall be deemed
void ab initio. This Plan Support Agreement shall in no way be construed to
preclude the Consenting Noteholders from acquiring additional Senior Secured
Noteholder Claims, provided that any such additional Senior Secured Noteholder
Claims shall automatically be deemed to be subject to the terms of this Plan
Support Agreement. In addition, notwithstanding anything to the contrary herein,
for so long as this Plan Support Agreement has not been terminated in accordance
with its terms, a Consenting Noteholder may offer, sell or otherwise transfer
any or all of its Senior Secured Noteholder Claims to any Affiliated Transferee,
who shall be automatically deemed bound by this Plan Support Agreement as a
Consenting Noteholder, without any notice, approval or other requirements.

8. Effectiveness. This Plan Support Agreement shall become effective and binding
upon each of the undersigned Persons as of the date when the Company and each of
the Backstop Lenders have executed and delivered signed copies of this Plan
Support Agreement. This Plan Support Agreement is not and shall not be deemed to
be a solicitation of votes for the acceptance of the Plan (or any other plan of
reorganization) for the purposes of sections 1125 and 1126 of the Bankruptcy
Code or otherwise.

9. Representations and Warranties. Each Party hereby represents and warrants to
the other Parties that the following statements are true and correct as of the
date hereof:

 

  (a) It has all requisite corporate, partnership, limited liability company or
similar authority to enter into this Plan Support Agreement and carry out the
transactions contemplated hereby and perform its obligations contemplated
hereunder; and the execution and delivery of this Plan Support Agreement and the
performance of such Party’s obligations hereunder have been duly authorized by
all necessary corporate, partnership, limited liability company or other similar
action on its part.

 

  (b) The execution, delivery and performance by such Party of this Plan Support
Agreement does not and shall not (i) violate (A) any provision of law, rule or
regulation applicable to it or any of its subsidiaries or (B) its charter or
bylaws (or other similar governing documents) or those of any of its
subsidiaries or (ii) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any material contractual
obligation to which it or any of its subsidiaries is a party.

 

1

Any such Transfer shall be maintained confidential by the Company and Sidley
Austin LLP except if the disclosure of such Transfer is required by the
Bankruptcy Court or the Securities and Exchange Commission, as required by
applicable law or regulation or as permitted herein.



--------------------------------------------------------------------------------

  (c) The execution, delivery and performance by such Party of this Plan Support
Agreement does not and shall not require any registration or filing with,
consent or approval of, or notice to, or other action to, with or by, any
Federal, state or governmental authority or regulatory body.

 

  (d) Subject to the provisions of sections 1125 and 1126 of the Bankruptcy
Code, this Plan Support Agreement is the legally valid and binding obligation of
such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability or a ruling of the Bankruptcy
Court.

 

  (e) If such Party is a Consenting Noteholder, such Consenting Noteholder, as
of the date of this Plan Support Agreement:

 

  (i) is the beneficial owner of the principal amount of the Senior Secured
Notes, or is the nominee, investment manager or advisor for one or more
beneficial holders thereof, and has voting power or authority or discretion with
respect to, the Senior Secured Notes including, without limitation, to vote,
exchange, assign and transfer such Senior Secured Notes, as such Consenting
Noteholder has indicated on Exhibit B to this Plan Support Agreement;

 

  (ii) holds its Senior Secured Notes free and clear, other than pursuant to
this Plan Support Agreement, of any claim, equity, option, proxy, voting
restriction, right of first refusal or other limitation on disposition or
encumbrances of any kind that would adversely affect in any way such Consenting
Noteholder’s performance of its obligations contained in this Plan Support
Agreement at the time such obligations are required to be performed;

 

  (iii) acknowledges that no representations, express or implied, are being made
with respect to the Company, or any securities being acquired in connection with
the Plan, or otherwise, other than those expressly set forth herein or in the
DIP Credit Agreement or Plan Documents; and

 

  (iv) has been given the opportunity to examine all documents and to ask
questions of, and to receive answers from, the Company and its representatives
concerning the Company to the extent it deemed necessary.

10. Cooperation. The Debtors shall provide draft copies of all “first day”
motions or applications and other documents the Debtors intend to file with the
Bankruptcy Court (including the Plan, Disclosure Statement, and any Plan
Document) to counsel for the Consenting Noteholders as soon as reasonably
practicable but not less than two (2) Business Days prior to the date when the
Debtors intends to file each such document and shall consult in good faith with
such counsel regarding the form and substance of any such proposed filing. The
Debtors will use their best efforts to provide draft copies of all other
pleadings the Debtors intend to file with the Bankruptcy Court to counsel for
the Consenting Noteholders within a reasonable time prior to filing any such
pleading and shall consult in good faith with such counsel regarding the form
and substance of any such proposed pleading.



--------------------------------------------------------------------------------

11. Claim Resolution Matters. Prior to the entry of the Confirmation Order and
the effective date of any transactions contemplated thereby or under the Plan,
the Company shall not enter into any agreements with holders of claims (as
defined in the Bankruptcy Code), other than the Consenting Noteholders, relating
to the allowance, estimation, validity, extent or priority of such claims, or
the treatment and classification of such claims under the Plan, without the
prior written consent of a Supermajority of Consenting Noteholders, except with
respect to (i) trade payables which have arisen in the ordinary course of the
Debtors’ business, (ii) claims asserted in a liquidated amount of $50,000 or
less, (iii) claims which the Company is authorized to resolve or pay pursuant to
any applicable first day orders, or (iv) as otherwise contemplated herein.

12. Access. The Company will afford the Consenting Noteholders and their
attorneys, consultants, accountants and other authorized representatives full
access, upon reasonable notice during normal business hours, and at other
reasonable times, to all properties, books, contracts, commitments, records,
management personnel, lenders and advisors of the Company.

13. Entire Agreement. This Plan Support Agreement, including any exhibits,
schedules and annexes hereto constitutes the entire agreement of the Parties
with respect to the subject matter of this Plan Support Agreement, and
supersedes all other prior negotiations, agreements and understandings, whether
written or oral, among the Parties with respect to the subject matter of this
Plan Support Agreement.

14. Reservation of Rights. Each of the Parties acknowledges and agrees that this
Plan Support Agreement is being executed in connection with negotiations
concerning a possible Restructuring of the Company and in contemplation of
possible Chapter 11 Case filings by the Company, and (a) the rights granted in
this Plan Support Agreement are enforceable by each signatory hereto without
approval of the Bankruptcy Court, and (b) the Company waives any right to assert
that the exercise of such rights by any Consenting Noteholder violates the
automatic stay provisions of the Bankruptcy Code. Except as expressly provided
in this Plan Support Agreement, nothing herein is intended to, or does, in any
manner waive, limit, impair or restrict the ability of each Consenting
Noteholder or the Trustee to protect and preserve its rights, remedies and
interests, including, without limitation, its claims against the Company and/or
its Affiliates. Nothing herein shall be deemed an admission of any kind. Nothing
contained herein effects a modification of the Consenting Noteholders’ or the
Trustee’s rights under the Senior Secured Notes, the Indenture, the Collateral
Documents (as defined in the Indenture) or other documents and agreements unless
and until the Effective Date has occurred. If the transactions contemplated
herein are not consummated, or if this Plan Support Agreement terminates for any
reason prior to the Effective Date, the parties hereto fully reserve any and all
of their rights.

15. Waiver. This Plan Support Agreement and the Plan Term Sheet are part of a
proposed settlement of a dispute among the Parties. If the transactions
contemplated herein are not consummated, or following the occurrence of the
Termination Date, if applicable, nothing shall be construed herein as a waiver
by any Party of any or all of such Party’s rights and the Parties expressly
reserve any and all of their respective rights. Pursuant to Federal Rule of
Evidence 408 and any other applicable rules of evidence, this Plan Support
Agreement and all negotiations relating hereto shall not be admissible into
evidence in any proceeding other than a proceeding to enforce its terms.



--------------------------------------------------------------------------------

16. Representation by Counsel. Each Party acknowledges that it has been
represented by counsel (or had the opportunity to and waived its right to do so)
in connection with this Plan Support Agreement and the transactions contemplated
by this Plan Support Agreement. Accordingly, any rule of law or any legal
decision that would provide any Party with a defense to the enforcement of the
terms of this Plan Support Agreement against such Party based upon lack of legal
counsel shall have no application and is expressly waived. The provisions of
this Plan Support Agreement shall be interpreted in a reasonable manner to
effect the intent of the Parties hereto. None of the Parties shall have any term
or provision construed against such Party solely by reason of such Party having
drafted the same.

17. Payment of Fees and Expenses. The Company agrees to pay all reasonable and
documented fees and expenses of Sidley Austin LLP in accordance with that
engagement letter dated February 26, 2010, a financial advisor to the Steering
Committee, and the Trustee, including any fees of the Trustee’s counsel,
incurred in connection with the Restructuring (including prior to the
Commencement Date).

18. Counterparts. This Plan Support Agreement may be executed in one or more
counterparts, each of which, when so executed, shall constitute the same
instrument and the counterparts may be delivered by facsimile transmission or by
electronic mail in portable document format (.pdf).

19. Amendments. Except as otherwise provided herein, this Plan Support
Agreement, the Plan Term Sheet and the Plan Documents may not be modified,
amended or supplemented, or any provisions herein or therein waived without the
prior written consent of a Supermajority of Consenting Noteholders (and may be
modified, amended or supplemented with such consent); provided, however, that
such modification, amendment or supplement shall not have a disproportional
impact on any Consenting Noteholder.

20. Headings. The headings of the sections, paragraphs and subsections of this
Plan Support Agreement are inserted for convenience only and shall not affect
the interpretation hereof.

21. Relationship Among Parties. Notwithstanding anything herein to the contrary,
the duties and obligations of the Consenting Noteholders under this Plan Support
Agreement shall be several, not joint. It is understood and agreed that any
Consenting Noteholder may trade in the Senior Secured Noteholder Claims or other
debt or equity securities of the Company without the consent of the Company or
any Consenting Noteholder, subject to applicable securities laws and Section 7
hereof. No Party shall have any responsibility for any such trading by any other
entity by virtue of this Plan Support Agreement. No prior history, pattern or
practice of sharing confidences among or between Parties shall in any way affect
or negate this understanding and agreement. For the avoidance of doubt, the
execution of this Plan Support Agreement by any Consenting Noteholder shall not
create, or be deemed to create, any fiduciary or other duties (actual or
implied) to any other Consenting Noteholder other than as expressly set forth in
this Plan Support Agreement.



--------------------------------------------------------------------------------

22. Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Plan Support
Agreement by any Party and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief as a remedy of any
such breach, including, without limitation, an order of the Bankruptcy Court or
other court of competent jurisdiction requiring any Party to comply promptly
with any of its obligations hereunder.

23. Governing Law. This Plan Support Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to such state’s choice of law provisions which would require the application of
the law of any other jurisdiction. By its execution and delivery of this Plan
Support Agreement, each of the Parties irrevocably and unconditionally agrees
for itself that any legal action, suit or proceeding against it with respect to
any matter arising under or arising out of or in connection with this Plan
Support Agreement or for recognition or enforcement of any judgment rendered in
any such action, suit or proceeding, shall be brought in the United States
District Court for the Southern District of New York, and by execution and
delivery of this Plan Support Agreement, each of the Parties irrevocably accepts
and submits itself to the exclusive jurisdiction of such court, generally and
unconditionally, with respect to any such action, suit or proceeding. EACH PARTY
HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS PLAN SUPPORT AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. Notwithstanding the foregoing consent to New
York jurisdiction, if the Chapter 11 Cases are commenced, each Party agrees that
the Bankruptcy Court shall have exclusive jurisdiction of all matters arising
out of or in connection with this Plan Support Agreement.

24. Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
or by electronic mail transmission with first class mail confirmation to the
Parties at the following addresses or email addresses:

If to the Company:

Blockbuster Inc.

1201 Elm Street, 21st Floor

Dallas, TX 75270

Attn: Rod McDonald

Email: rod.mcdonald@blockbuster.com

with a copy to (which shall not constitute notice):

Weil Gotshal LLP

767 Fifth Avenue

New York, NY 10153

Attn: Stephen Karotkin, Esq.

Email: stephen.karotkin@weil.com



--------------------------------------------------------------------------------

If to the Consenting Noteholders:

To the addresses and email addresses set forth on the signature pages hereto.

with a copy to (which shall not constitute notice):

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Attn: James P. Seery, Esq.

jseery@sidley.com



--------------------------------------------------------------------------------

25. No Third-Party Beneficiaries. The terms and provisions of this Plan Support
Agreement are intended solely for the benefit of the Parties and their
respective successors and permitted assigns, and it is not the intention of the
Parties to confer third-party beneficiary rights upon any other Person.

26. Public Disclosure. The Company will submit to the Consenting Noteholders all
press releases and public filings relating to this Plan Support Agreement or the
transactions contemplated hereby and thereby and any amendments thereof. During
the pendency of the Chapter 11 Cases, the Debtors shall continue to file all
reports, statements and other information in accordance with the requirements of
the Securities and Exchange Commission that are required of a public reporting
company. The Company shall not (a) use the name of any Consenting Noteholder in
any press release without such Consenting Noteholder’s prior written consent or
(b) disclose Exhibit B to this Plan Support Agreement to any Person except to
it’s financial advisor, Rothschild, Inc., its restructuring advisor, Alvarez &
Marsal, and its legal counsel, Weil, Gotshal & Manges LLP; provided, however,
that the Company shall be permitted to disclose at any time the aggregate
principal amount of and aggregate percentage of Senior Secured Noteholder Claims
held by Consenting Noteholders. Notwithstanding clause (a) of the preceding
sentence, the Consenting Noteholders hereby consent to the disclosure by the
Company in the Plan, Disclosure Statement, Plan Documents and any filings by the
Company with the Bankruptcy Court or the Securities and Exchange Commission or
as required by law or regulation or to any party with whom the Company has
entered into a confidentiality agreement of the execution and contents of this
Plan Support Agreement. This Section 26 shall survive the performance and the
termination of this Plan Support Agreement.

27. Fiduciary Duties. Notwithstanding anything to the contrary herein, nothing
in this Plan Support Agreement shall require the Company or any directors or
officers of the Company, in such person’s capacity as a director or officer of
the Company, to take any action, or to refrain from taking any action, to the
extent required to comply with its or their fiduciary obligations under
applicable law. Nothing herein will limit or affect, or give rise to any
liability, to the extent required for the discharge of the fiduciary obligations
described in this Section 27.

28. Superior Transaction. The Company may furnish or cause to be furnished
information concerning the Company and its business, properties or assets to any
Person (each a “Potential Investor”) that expresses a bona fide interest in, as
well as provides to the Company reasonable evidence of such Person’s financial
ability and wherewithal to consummate, a superior transaction to the Plan.
Following receipt of a proposal or offer related to a superior transaction to
the Plan from a Potential Investor, the Company (i) may negotiate and discuss
such proposal or offer with the Potential Investor; (ii) shall disclose the
terms and conditions of such proposal or offer to the Consenting Noteholders
subject to any confidentiality agreements with the Consenting Noteholders; and,
(iii) if applicable, may disclose to the Bankruptcy Court and any statutory
committee formed in the Chapter 11 Cases. In the event that the board of
directors of the Company determines in good faith, after consultation with the
Company’s outside legal counsel and financial advisors, that such proposal or
offer (i) is reasonably capable of being completed, taking into account all
financial, legal, regulatory, financing and other aspects of such proposal or
offer, and (ii) provides a higher and better recovery to the Debtors’ creditors
(a “Superior Transaction”), the Company may immediately terminate its
obligations under this Plan Support Agreement by written notice to the
Consenting Noteholders.



--------------------------------------------------------------------------------

[Signature Pages Follow]



--------------------------------------------------------------------------------

EXHIBIT A:

PLAN TERM SHEET

 

1



--------------------------------------------------------------------------------

I. Plan Treatment1

 

Class of Claim or

Interest

  

Amount of

Claim

(estimated)

  

Treatment of Claim or Interest

Administrative Expense Claims    Unknown at this time   

An “Administrative Expense Claim” shall mean any Claim (as such term is defined
in section 101(5) of the Bankruptcy Code) constituting a cost or expense of
administration of the Chapter 11 Cases allowed under and in accordance with, as
applicable, sections 328, 330, 363, 364(c)(1), 365, 503(b), 507(a)(2) and 507(b)
of the Bankruptcy Code, including (a) any actual, reasonable, and necessary
costs and expenses of preserving the Debtors’ estates, (b) any actual,
reasonable, and necessary costs and expenses of operating the Debtors’ business,
(c) any indebtedness or obligations incurred or assumed by the Debtors during
the Chapter 11 Cases, and (d) any actual and, reasonable compensation for
professional services rendered and reimbursement of documented expenses incurred
by any retained professionals as allowed by an order of the Bankruptcy Court
(but excluding any fees or charges assessed against the estates of the Debtors
under section 1930, chapter 123, title 28 of the United States Code).

 

The Debtors (or, if applicable, the Reorganized Debtors) shall pay to each
holder of an allowed Administrative Expense Claim, other than the Claims on
account of the First Lien DIP Facility Claims and Roll-Up Claims (each as
defined below), on account of and in full and complete settlement, release and
discharge of such Claim, cash equal to the full unpaid amount of such allowed
Administrative Expense Claim, which payments shall be made on either (a) the
latest to occur of (i) the effective date of the Plan (the “Effective Date”) (or
as soon as practicable thereafter), (ii) the date such Claim becomes an allowed
Administrative Expense Claim, and (iii) such other date as may be agreed upon by
the Reorganized Debtors and the holder of such Claim, or (b) on such other date
as the Bankruptcy Court may order.

 

1 Unless otherwise set forth herein, the estimated amount of claims set forth
herein shall be agreed to by the Debtors and a Majority of Consenting
Noteholders. Capitalized terms used but not defined herein shall have the
meaning ascribed to them in the Bankruptcy Code or Plan Support Agreement dated
as of September 22, 2010.

 

2



--------------------------------------------------------------------------------

Class of Claim or

Interest

  

Amount of

Claim

(estimated)

  

Treatment of Claim or Interest

Priority Tax Claims    Unknown at this time   

A “Priority Tax Claim” shall mean any Claim of a governmental unit entitled to
priority in payment pursuant to sections 502(i) and 507(a)(8) of the Bankruptcy
Code.

 

On or as soon after the Effective Date as practicable, unless otherwise agreed
to by the Debtors and the holder of an allowed Priority Tax Claim (subject to
the consent of a Supermajority of Consenting Noteholders, which shall not be
unreasonably withheld), in which event such other agreement will govern, each
holder of an allowed Priority Tax Claim that is due and payable on or before the
Effective Date shall receive, on account of and in full and complete settlement,
release and discharge of such Claim, and at the Debtors’ election, either (a)
payment in full in cash equal to the amount of such allowed Priority Tax Claim,
or (b) such treatment as is consistent with the provisions of section 1129 of
the Bankruptcy Code.

First Lien DIP Facility Claims    $125 million   

“First Lien DIP Facility Claims” shall mean any and all amounts outstanding and
all other obligations under the priming first lien new money
debtor-in-possession super-priority revolving loan facility in an aggregate
principal amount of up to $125,000,000.00 (the “First Lien DIP Loans”).

 

On the Effective Date, the First Lien DIP Facility Claims shall be satisfied at
the Debtors’ election either through (i) payment in full in cash; (ii) a
conversion of the First Lien DIP Loans into an Exit Credit Facility (as set
forth below); or (iii) through such other treatment acceptable to the Debtors
and the holders of at least 75% in principal amount of the commitments of the
lenders to make their pro rata share of the First Lien DIP Loans (the “First
Lien DIP Commitments”).

 

3



--------------------------------------------------------------------------------

Class of Claim or

Interest

  

Amount of

Claim

(estimated)

  

Treatment of Claim or Interest

Priority Non-Tax Claims    Unknown at this time    On or as soon after the
Effective Date as practicable, unless otherwise agreed to by the Debtors and the
holder of an allowed Priority Non-Tax Claim (subject to the consent of a
Supermajority of Consenting Noteholders, which shall not be unreasonably
withheld), in which event such other agreement will govern, each holder of an
allowed Priority Non-Tax Claim that is due and payable on or before the
Effective Date shall receive, on account of and in full and complete settlement,
release and discharge of such Claim, and at the Debtors’ election, either (a)
payment in full in cash equal to the amount of such allowed Priority Non-Tax
Claim, or (b) such treatment as is consistent with the provisions of section
1129 of the Bankruptcy Code. Other Secured Claims    Apprx. $25 million    On or
as soon after the Effective Date as practicable, secured claims, which shall
include secured claims under any applicable studio agreements, if any, but shall
not include the Senior Secured Noteholder Claims (the “Other Secured Claims”),
shall receive, at the Debtor’s election, either (a) such treatment under the
Plan that is acceptable to a Supermajority of Consenting Noteholders; or
(b) such treatment as is consistent with the provisions of section 1129 of the
Bankruptcy Code. Senior Secured Noteholder Claims (including the Roll-Up
Claims2)    $630 million3, exclusive of interest and other charges.    The
holders of the Senior Secured Noteholder Claims shall receive a pro rata share
of 100% of the New BBI Common Stock (as defined below), subject to dilution by
the Long Term Incentive Plan (defined below), on account of and in full and
complete settlement, release and discharge of their Senior Secured Noteholder
Claims.4

 

2

A “Roll-Up Claim” shall mean any Claim arising under or relating to any amounts
outstanding and all other obligations under the roll-up of up to $250,000,000.00
of the outstanding principal amount of the Senior Secured Notes as of the
Commencement Date, pursuant to the Final Order.

3

The allowed amount of the Senior Secured Noteholder Claims shall include the
amount of principal and any accrued and unpaid interest at the default contract
rate as of the Commencement Date plus interest at such rate from the
Commencement Date through the Effective Date. The Consenting Noteholders reserve
the right to assert any Claims for any make-whole premium or similar damages or
prepayment penalties in connection with the Senior Secured Notes and the
Indenture. The allowed amount of the Senior Secured Noteholders Claims shall not
be subject to objection, deduction, offset, or challenge of any kind.

4

As described, on the Effective Date, the Roll-Up Claims shall be included in the
Senior Secured Noteholders Claims and satisfied through their receipt of a pro
rata share of 100% of the New BBI Common Stock (as defined below) on account of
and in full and complete settlement, release and discharge of their Senior
Secured Noteholder Claims; provided, however, that if the Debtors are
reorganized pursuant to a plan other than the Plan contemplated herein or other
than a plan that is acceptable to the holders of 75% of the principal amount of
the Roll-Up Claims, or if the Debtors or their assets are liquidated under
chapter 11 or chapter 7 of the Bankruptcy Code, such Roll-Up Claims shall be
treated as super-priority secured administrative claims, senior to all secured
claims against the Debtors other than the First Lien DIP Facility Claims and any
valid, perfected, enforceable and unavoidable security interest and lien of any
other person (other than security interests and liens related to the Senior
Secured Notes) existing immediately prior to the Commencement Date if and to the
extent that such security interest and lien was senior to the lien securing the
Senior Secured Notes as of the Commencement Date, as provided in the Final
Order.

 

4



--------------------------------------------------------------------------------

Class of Claim or

Interest

  

Amount of

Claim

(estimated)

  

Treatment of Claim or Interest

Subordinated Noteholder Claims    $300 million, exclusive of interest and other
charges.    The holders of those certain 9% Senior Subordinated Notes due 2012
issued by BBI (the “Subordinated Notes”) shall not receive any distributions on
account of their Claims (the “Subordinated Noteholder Claims”) arising under or
related to the Senior Subordinated Notes and that certain Indenture dated as of
August 20, 2004 among BBI, the guarantors signatory thereto and The Bank of New
York Trust Company, N.A. as Trustee (the “Subordinated Note Indenture”). General
Unsecured Claims    Unknown at this time   

A “General Unsecured Claim” shall mean any Claim that (a) is not an
Administrative Expense Claim, Priority Tax Claim, Other Priority Non-Tax Claim,
Senior Secured Noteholder Claim, Other Secured Claim, Subordinated Noteholder
Claim, or Intercompany Claim or (b) is otherwise determined by the Bankruptcy
Court to be a General Unsecured Claim.

 

Holders of allowed General Unsecured Claims, shall receive the following
treatment at the option of the Debtors: (i) on or as soon after the Effective
Date as practicable, their pro rata share of warrants for 3% of the fully
diluted equity value of the Reorganized Debtors, with a strike price reflecting
a $630 million equity value of the Reorganized Debtors and a 3 year tenor; or
(ii) such other treatment as may be deemed appropriate by the Debtors and a
Supermajority of Consenting Noteholders.

 

5



--------------------------------------------------------------------------------

Class of Claim or

Interest

  

Amount of

Claim

(estimated)

  

Treatment of Claim or Interest

Intercompany Claims    Unknown at this time   

An “Intercompany Claim” shall mean any Claim held by one Debtor against any
other Debtor(s), including, without limitation, (a) any account reflecting
intercompany book entries by such Debtor with respect to any other Debtor(s),
(b) any Claim not reflected in intercompany book entries that is held by such
Debtor, and (c) any derivative Claim asserted or assertable by or on behalf of
such Debtor against any other Debtor(s).

 

The treatment of Intercompany Claims under the Plan shall be acceptable to a
Supermajority of Consenting Noteholders and the Debtors.

Existing BBI Equity Interests    Not Applicable    All BBI equity interests as
of the Commencement Date, which shall include, but not be limited to, all
existing common and preferred stock, existing restricted stock, restricted stock
units and stock options (the “Existing BBI Equity Interests”) shall be
extinguished, cancelled and discharged as of the Effective Date, and the holders
thereof shall not receive any distribution or consideration under the Plan.
Subordinated Equity Securities Claims (including all claims arising pursuant to
11 U.S.C. § 510(b))    0    Subordinated Equity Securities Claims, if any, shall
be extinguished, cancelled and discharged as of the Effective Date, and the
holders thereof shall not receive any distribution or consideration under the
Plan. Intercompany Equity Interests    Not Applicable    BBI shall retain its
equity interests in its direct and indirect subsidiaries.

 

6



--------------------------------------------------------------------------------

II. Other:

 

Means of Implementation   

The Plan shall contain standard means of implementation, including provisions
for the continued corporate existence of the Reorganized Debtors, the
cancellation of certain prepetition debt and debt agreements, the cancellation
of all Existing BBI Equity Interests, the issuance of the New BBI Common Stock,
and the revesting of Debtors’ assets in the Reorganized Debtors.

 

The Plan Documents shall be in form and substance acceptable to a Supermajority
of Consenting Noteholders.

 

The Plan shall also provide for the ability of the Debtors to enter into
transactions or other actions (including, without limitation, mergers,
consolidations, conversions, joint ventures, restructurings, recapitalizations,
dispositions, liquidations or dissolutions) that one or more of the applicable
Debtors or Reorganized Debtors may enter into or undertake on the Effective
Date, or in connection with the consummation of the Plan or for corporate and
tax efficiencies and consistent with the Business Plan; provided, however, that
any such transactions or other actions shall be approved by a Supermajority of
the Consenting Noteholders.

 

The structure to implement the Plan shall be in a form approved by a
Supermajority of Consenting Noteholders.

Commencement Date    The Commencement Date shall be no later than September 23,
2010, unless such date is extended by written agreement of the Debtors and a
Supermajority of the Consenting Noteholders. Effective Date    The Effective
Date shall occur as soon as reasonably practicable; but in no event shall it
occur later than the Outside Date. SEC Filings    During the pendency of the
Chapter 11 Cases, the Debtors shall continue to file all reports, statements and
other information in accordance with the requirements of the Securities and
Exchange Commission that are required of a public reporting company. New BBI
Common Stock   

The Plan will provide for the cancellation of all Existing BBI Equity Interests
and the issuance of new common stock, par value $0.01 per share (the “New BBI
Common Stock”), in BBI, as reorganized pursuant to the confirmed Plan
(“Reorganized BBI”). Each share of the New BBI Common Stock shall entitle its
holder to one vote.

 

As of the Effective Date or as soon as practicable after the Effective Date,
Reorganized BBI shall use its commercially reasonable efforts to obtain the
listing of the New BBI Common Stock for trading on the New York Stock Exchange
or for quotation in the NASDAQ stock market. The New BBI Common Stock will be
freely tradeable (other than shares of New BBI Common Stock held by affiliates
of Reorganized BBI) to the extent provided under section 1145 of the Bankruptcy
Code.

 

7



--------------------------------------------------------------------------------

  

The Plan will also provide that, on the Effective Date, Reorganized BBI shall
amend and restate its certificate of incorporation to, among other things,
authorize 70 million total aggregate shares of capital stock, consisting of 60
million shares of New BBI Common Stock, of which up to 30 million shares shall
initially be issued and outstanding pursuant to the Plan as of the Effective
Date, and 10 million shares of authorized but unissued preferred stock. The form
of the amended and restated certificate of incorporation of Reorganized BBI and
the form of the amended by-laws of Reorganized BBI shall be substantially in the
forms attached to the Plan Support Agreement as Exhibit C and Exhibit D,
respectively, and in each case any amendments or modifications thereto
acceptable to the Supermajority of Consenting Noteholders; provided, however,
that such amendments or modifications shall not materially amend or modify the
Agreed Corporate Governance Provisions (as defined below) and the Agreed
Stockholder Provisions (as defined below).

Exit Credit Facility   

The First Lien DIP Loans shall be refinanced on the Effective Date by conversion
to an exit term credit facility (the “Exit Credit Facility”) on substantially
the terms set forth herein and otherwise in form and substance acceptable to the
Debtors and the Requisite Lenders (as defined in the DIP Credit Agreement). Each
of the holders of the First Lien DIP Commitments will become lenders under the
as converted Exit Credit Facility (the “Exit Lenders”), which shall be a senior
term loan facility in an aggregate principal amount not greater than $125
million secured by all of the Reorganized Debtors’ domestic assets (subject to
any Permitted Liens as defined under the DIP Credit Agreement) and 65% of the
stock of any first-tier foreign subsidiaries, and guaranteed by all domestic
subsidiaries of the Reorganized Debtors and such other affiliates of the
Reorganized Debtors (the “Guarantors”) to be determined by the Requisite Lenders
(as defined in the DIP Credit Agreement).

 

8



--------------------------------------------------------------------------------

  

Exit Credit Facility Amount: Any portion of the $125 million First Lien DIP
Loans drawn in accordance with the terms of the DIP Credit Agreement (plus
amounts required to pay Administrative Expense Claims and Priority Claims in
connection with the confirmation or consummation of the Plan) and that the
Debtors do not otherwise elect to pay in cash, shall convert to the Exit Credit
Facility.

 

Maturity: The Borrowers shall repay all outstanding amounts due under the Exit
Credit Facility on the earliest of (i) five years from the Effective Date and
(ii) the date of any acceleration of the obligations under the Exit Credit
Facility.

 

Interest: The Exit Credit Facility shall bear interest at LIBOR plus 850 bps,
with a LIBOR floor of 200 bps per annum;

 

Conversion Fee: 300 bps on the outstanding amount of the First Lien DIP Loan as
of the Effective Date that are to be converted to the Exit Credit Facility. Such
conversion fee shall be allocated pro rata to each of the holders of the First
Lien DIP Commitments.

 

Covenants: Loan documents in connection with the Exit Credit Facility shall
include customary affirmative, negative and financial maintenance covenants for
a loan of this kind to be agreed upon by the Debtors and the Requisite Lenders
(as defined in the DIP Credit Agreement).

 

Exit Revolver: Under the terms of the Exit Credit Facility, the Reorganized
Debtors shall be permitted to incur a first lien exit revolver (the “Exit
Revolver”) in an aggregate amount not to exceed $50 million (or such larger
amount as agreed to between the Debtors and Requisite Lenders (as defined in the
DIP Credit Agreement). The Exit Credit Facility shall expressly provide a
carve-out to permit the Exit Revolver, including priming liens in favor of the
Exit Revolver. The amount of the Exit Revolver and the carve-out may be
increased by the consent of the Requisite Lenders prior to the Effective Date.

Milestones   

By no later than thirty-five (35) calendar days after the Commencement Date, the
Bankruptcy Court shall have entered a Critical Vendor Order, on terms acceptable
to the Debtors and a Supermajority of the Consenting Noteholders.

 

9



--------------------------------------------------------------------------------

  

By no later than sixty (60) days after the Commencement Date, the Debtors shall
have filed with the Bankruptcy Court the Plan and Disclosure Statement, each
containing terms and conditions consistent with the terms and conditions
provided herein and in form and substance acceptable to the Debtors and a
Supermajority of the Consenting Noteholders.

 

By no later than January 15, 2011, the Bankruptcy Court shall have approved the
Disclosure Statement with respect to the Plan.

 

By no later than March 15, 2011, the Bankruptcy Court shall have entered the
Confirmation Order, in form and substance acceptable to the Debtors and a
Supermajority of the Consenting Noteholders.

 

By no later than April 14, 2011, the Effective Date shall have occurred.

Conditions to Confirmation   

The conditions precedent to confirmation of the Plan shall be customary for a
reorganization of this size and type, including, without limitation, the
following:

 

•     The Company shall have entered into agreements, revised agreements, or
amendments to existing agreements with each of the Studios on terms acceptable
to a Supermajority of Consenting Noteholders;

 

•     The Bankruptcy Court shall have entered an order, in form and substance
acceptable to a Supermajority of Consenting Noteholders, approving the adequacy
of the Disclosure Statement;

 

•     The Confirmation Order confirming the Plan shall be in form and substance
acceptable to a Supermajority of Consenting Noteholders;

 

•     The terms and conditions of employment of any executive officer of any
Reorganized Debtor, including, without limitation, as to compensation, shall be
acceptable to a Supermajority of Consenting Noteholders; and

 

•     All Plan Documents shall be in a form and substance acceptable to the
Debtors and a Supermajority of Consenting Noteholders.

 

10



--------------------------------------------------------------------------------

Conditions to Consummation   

The conditions precedent to the occurrence of the Effective Date of the Plan
shall be customary for a reorganization of this size and type, including,
without limitation:

 

•     The Confirmation Order confirming the Plan, shall have been entered in a
form and substance acceptable to the Debtors and a Supermajority of Consenting
Noteholders and shall be in full force and effect and not subject to any stay;

 

•     All conditions to confirmation set forth in the Plan shall have been
satisfied or waived;

 

•     All documentation in connection with the Exit Credit Facility shall be in
a form and substance acceptable to the Requisite Lenders (as defined in the DIP
Credit Agreement);

 

•     All reasonable fees and expenses of the Indenture Trustee with respect to
the Senior Secured Notes, including any reasonable unpaid fees of its counsel,
as well as any reasonable out of pocket expenses of the Indenture Trustee, in
connection with the restructuring of the Debtors shall have been paid in full in
cash; and

 

•     All reasonable fees and expenses of Sidley Austin LLP, counsel to the
Steering Committee, and a financial advisor to the Steering Committee, as well
as the reasonable out of pocket expenses of the Steering Committee in connection
with the restructuring of the Debtors, shall have been paid in full in cash.

 

Each of the foregoing may be waived upon mutual agreement of the Debtors and a
Supermajority of Consenting Noteholders.

Initial Board of Reorganized BBI   

The initial board of directors of Reorganized BBI (the “New Board”) will be
composed of the following (7) directors who will serve until the first annual
meeting of stockholders after emergence (and thereafter directors will be
nominated and elected in accordance with the bylaws of Reorganized BBI and
applicable laws and regulations):

 

a)      two members designated by Icahn;

 

b)      one member designated by Monarch;

 

c)      one member to be the chief executive officer of Reorganized BBI approved
by the Supermajority of Consenting Noteholders;

 

d)      two members to be designated collectively by Owl Creek, Varde and
Stonehill (at least one of whom shall be a director with industry experience);
and

 

e)      one member to be agreed to by Icahn and Monarch and approved by the
other Consenting Noteholders.

 

The board of directors for the direct and indirect subsidiaries of Reorganized
BBI shall be identified and selected by the New Board.

 

11



--------------------------------------------------------------------------------

Corporate Governance Matters   

Reorganized BBI will have customary corporate governance requirements for an
exchange listed public company, including “independent” directors, as so
required. BBI shall have an audit committee, compensation committee and
corporate governance/nominating committee as necessary to meet the requirements
of the relevant stock exchange and the SEC. The corporate governance of
Reorganized BBI will also include the following:

 

a)      No poison pill without approval of the holders of a majority of the New
BBI Common Stock;

 

b)      Full board of directors elected at annual meeting (no staggered board);

 

c)      Holders of at least 20% of New BBI Common Stock can call special meeting
for any purpose;

 

d)      Stockholder action by written consent permitted in lieu of a meeting
(except with respect to the election of directors);

 

e)      Opt out of Delaware §203;

 

f)       Majority of disinterested directors must approve any material
transaction between Reorganized BBI and any of its subsidiaries and any
affiliate of Reorganized BBI; and

 

g)      Three-fourths of the entire board of directors must approve any issuance
of equity securities of Reorganized BBI or any of its subsidiaries (including
any rights, warrants, options or securities exchangeable or convertible into or
exercisable for equity securities of Reorganized BBI or any of its
subsidiaries), other than (y) any equity compensation issued or awarded in
accordance with the Long Term Incentive Plan or any other compensation plan
approved by the stockholders of Reorganized BBI; and (z) third-party
underwritten public offerings of common stock for cash;

 

h)      Two-thirds of the entire board of directors must approve Reorganized BBI
entering into, adopting or amending (y) any employment agreement, contract or
arrangement or any compensation or benefit agreement, plan or arrangement with
or for the benefit of any person who is, or after taking such agreement,
contract, plan or arrangement into account, would be, among the five highest
compensated employees of the Corporation and its subsidiaries, for the fiscal
year in which such action is being taken; provided that the foregoing shall not
apply to any broad based benefit agreement, plan or arrangement in which a
significant number of employees, in addition to the five highest compensated
employees, are entitled to participate in and receive benefits; or (z) any stock
based compensation plan or arrangement

 

12



--------------------------------------------------------------------------------

  

 

         (collectively, the “Agreed Corporate Governance Provisions”).

 

All other corporate governance matters shall be in a form and substance
acceptable to the Debtors and a Supermajority of the Consenting Noteholders.

Reorganized BBI Stockholder Provisions   

As of the Effective Date, the initial stockholders of Reorganized BBI shall
have:

 

a)      pursuant to the certificate of incorporation of Reorganized BBI,
non-transferable pre-emptive rights (available only to the Consenting
Noteholders so long as they hold at least 50% of New BBI Common Stock received
on the Effective Date) to participate pro rata in any issuance and sale of
equity securities of Reorganized BBI (including any rights, warrants, options or
securities exchangeable or convertible into or exercisable for equity securities
of Reorganized BBI (all of the foregoing “Issuance Transactions”)) for cash,
other than (x) any equity compensation issued or awarded in accordance with the
Long Term Incentive Plan or any other compensation plan approved by the
stockholders of Reorganized BBI; (y) third-party underwritten public offerings
of common stock for cash; and (z) an Issuance Transaction where all stockholders
of Reorganized BBI have the opportunity to participate on a pro rata basis in
such Issuance Transaction; and

 

b)      pursuant to a registration rights agreement, customary demand and
piggyback registration rights for initial stockholders who own 5% or more of the
initially issued New BBI Common Stock on the Effective Date (and their
transferees of at least 5% of the initially issued New BBI Common Stock) or who
might reasonably be deemed an affiliate of Reorganized BBI

 

(collectively, the “Agreed Stockholder Rights”).

Long Term Incentive Plan and Management Employment Contracts   

The Plan shall provide for a long term equity incentive plan (the “Long Term
Incentive Plan”) for the benefit of management of the Reorganized Debtors which
shall include, among other things, an allocation of equity-based awards
representing 5% (in the aggregate) of the fully diluted New BBI Common Stock
outstanding on the Effective Date. The amount, form, exercise price, allocation
and vesting of such equity-based awards shall be determined by the New Board
from time to time at its discretion.

 

Prior to entering into an agreement regarding the terms and conditions of
employment (including, without limitation, as to compensation) of any Person not
currently employed by the Debtors proposed to serve as a senior executive
officer of the Debtors or the filing of any motion to assume any employment
agreement with any current senior executive, the Debtors shall give written
notice of the intention of entering into such agreement to the Steering
Committee, consult with the Steering Committee regarding such proposed
employment agreement, and any such employment agreement shall be acceptable to a
Supermajority of Consenting Noteholders.

 

13



--------------------------------------------------------------------------------

Consenting Noteholders’ Consent    For purposes of the Plan Support Agreement,
this Plan Term Sheet or any Plan Document, unless otherwise specified, where the
Plan Support Agreement, this Plan Term Sheet or any Plan Document provides for
the action, consent or approval of the Consenting Noteholders collectively, such
action, consent, or approval shall be upon the agreement of a Supermajority of
Consenting Noteholders in their respective sole discretion. Releases    The Plan
shall provide certain customary release provisions for the benefit of the
Debtors, their current directors, officers and agents, the members of Committee,
the Consenting Noteholders, the Senior Secured Notes Indenture Trustee and their
respective agents, and their respective attorneys, financial advisors or other
specified professionals to the extent permitted by applicable law. Exculpation
   The Plan shall provide certain customary exculpation provisions which shall
include a full exculpation from liability in favor of the Debtors, the Senior
Secured Notes Indenture Trustee, the members of Committee, the Consenting
Noteholders, and all of their respective current officers, directors, members,
employees, advisors, attorneys, professionals, accountants, investment bankers,
consultants, agents or other representatives (including their respective
officers, directors, employees, members and professionals) from any and all
claims and causes of action arising on or after the Commencement Date and any
and all claims and causes of action relating to any act taken or omitted to be
taken in connection with, or related to, formulating, negotiating, preparing,
disseminating, implementing, administering, soliciting, confirming or
consummating the Plan, the Disclosure Statement or any Plan Document or other
contract, instrument, release or other agreement or document created or entered
into in connection with the Plan or any other act taken or omitted to be taken
in connection with or in contemplation of the restructuring of the Debtors, with
the exception of bad faith, willful misconduct or gross negligence.

 

14



--------------------------------------------------------------------------------

Discharge of the Company    The Plan shall provide certain customary discharge
provisions which shall include, except as otherwise provided in the Plan, that
on the Effective Date, and effective as of the Effective Date: (a) the rights
afforded in the Plan and the treatment of all Claims and interests therein shall
be, and shall be deemed to be, in exchange for, and in complete satisfaction,
settlement, discharge and release of all Claims or other obligations, suits,
judgments, damages, debts, rights, remedies, causes of action or liabilities, or
interests or other rights of an equity security holder, relating to any of the
Debtors or their respective estates, or interests of any nature whatsoever,
including any interest accrued on such Claims from and after the Commencement
Date, against any of the Debtors or any of their assets, property or their
estates; (b) the Plan shall bind all holders of Claims and interests,
notwithstanding whether any such holders failed to vote to accept or reject the
Plan or voted to reject the Plan; (c) all Claims against and interests in the
Company shall be, and shall be deemed to be, satisfied, discharged and released
in full, and the Debtors’ liability with respect thereto shall be extinguished
completely, including any liability of the kind specified under section 502(g),
502(h) or 502(i) of the Bankruptcy Code; and (d) all persons and entities shall
be precluded from asserting against the Debtors, the Debtors’ respective
estates, the Reorganized Debtors, their successors and assigns, their assets and
properties, any other Claims or interests based upon any documents, instruments,
or any act or omission, transaction or other activity of any kind or nature that
occurred prior to the Effective Date. Injunction    The Plan shall provide
certain customary injunction provisions, which shall provide that each person
that has held, currently holds or may hold a Claim or other obligation, suit,
judgment, damages, debt, right, remedy, cause of action, liability, interest or
other right of an equity security holder, and each other party in interest and
each of their respective agents and related persons, are, and shall be,
permanently, forever and completely stayed, restrained, prohibited, barred and
enjoined from taking, whether directly or indirectly, derivatively or otherwise
on account of or based on the subject matter of any such released Claims or
other released obligations, suits, judgments, damages, debts, rights, remedies,
causes of action or liabilities or interests or other rights of an equity
security holder: (i) commencing, conducting or continuing in any manner,
directly or indirectly, any suit, action or other proceeding (including, without
limitation, any judicial, arbitral, administrative or other proceeding) in any
forum; (ii) enforcing, attaching (including, without limitation, any prejudgment
attachment), collecting, or in any way seeking to recover any judgment, award,
decree, or other order; (iii) creating, perfecting or in any way enforcing in
any matter, directly or indirectly, any encumbrance; (iv) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise
recouping in any manner, directly or indirectly, any amount against any
liability or obligation owed to any person; and (v) commencing or continuing in
any manner, in any place of any action, which in any such case does not comply
with or is inconsistent with the provisions of the Plan or the Confirmation
Order.

 

15



--------------------------------------------------------------------------------

Director & Officer Liability Policy; Indemnification Agreements   

All indemnification provisions in place for Persons that are directors,
officers, employees and agents of the Debtors as of or subsequent to the
Commencement Date (whether in the articles or certificates of incorporation,
by-laws, limited liability company agreements, partnership agreements, board
resolutions, contracts assumed by the Debtors or otherwise) shall survive
effectiveness of the Plan and/or be assumed pursuant to section 365 of the
Bankruptcy Code, it being understood that all indemnification provisions in
place as of or subsequent to the Commencement Date for directors and officers of
the Debtors shall survive the effectiveness of the Plan. Entry of the
Confirmation Order will constitute the Bankruptcy Court’s approval of the
survival, and/or the Debtors’ assumption, of each of the foregoing, including
the existing D&O liability. The Company, having already purchased tail coverage
for its current directors and officers, shall have no further obligation to
purchase D&O insurance policies or pay any premiums relating thereto.

 

The Plan shall also provide that organizational documents for the Reorganized
Debtors shall contain director and officer liability exculpation and indemnity
provisions (including advancement of expenses) to the fullest extent permitted
by Delaware law (or the law of the state of organization or formation, if not
Delaware).

Executory Contracts    On the Effective Date, all executory contracts or
unexpired leases of the Debtors that have not been expressly assumed by the
Debtors on or before the Effective Date shall be deemed rejected in accordance
with, and subject to, the provisions and requirements of sections 365 and 1123
of the Bankruptcy Code, unless such executory contract or unexpired lease (i)
was previously assumed or rejected by the Debtors, (ii) previously expired or
was terminated pursuant to its terms, or (iii) is an executory contract or
unexpired lease that is included under a separate assumption/rejection motion or
is required under the Plan to be included in such motion, or (iv) has otherwise
been listed on a schedule, to be filed prior to the confirmation objection
deadline, of contracts or leases to be rejected on or after the Effective Date.
Entry of the Confirmation Order by the Bankruptcy Court shall constitute
approval of such rejection pursuant to sections 365(a) and 1123 of the
Bankruptcy Code.

 

16



--------------------------------------------------------------------------------

Other Causes of Action    Revested in Reorganized Debtors unless otherwise
provided in the Plan. Distribution Provisions    The Plan shall include standard
provisions governing distributions on account of allowed claims, including
provisions for an initial distribution date and periodic distributions
thereafter, a distribution record date, the delivery of distributions and the
surrender of prepetition debt instruments, in each case subject to customary
Depository Trust Company procedures (if applicable) or the requirements of any
indenture (if applicable). The Plan shall also provide that post-petition
interest will not be allowed or paid on prepetition claims except as set forth
in the Plan. Retention of Jurisdiction    The Plan shall provide that,
notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over
all matters arising out of, and related to, the Debtors’ chapter 11 cases and
the Plan. Tax    The Plan and the Plan Documents also shall contain provisions
to preserve the Company’s tax attributes, if any, upon emergence from chapter 11
that are acceptable to a Supermajority of Consenting Noteholders. Miscellaneous
Provisions    The Plan shall also contain certain miscellaneous provisions
customary for a reorganization of this size and type, including, for example,
provisions regarding professional fee claims, bar dates, modifications and
amendments to the Plan, the severability of Plan provisions, the dissolution of
various committees and certain other items.

 

17



--------------------------------------------------------------------------------

Exhibit B

Summary of Holdings

 

Debt Issue

   Principal Amounts
Subject  to RSA
($millions)    % of Issuance
Subject to RSA  

11.75% Senior Secured Notes due 2014

   $ 504,607,000    80.10 % 



--------------------------------------------------------------------------------

Exhibit C

THIRD AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

BLOCKBUSTER INC.

 

1



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

BLOCKBUSTER INC.

Blockbuster Inc. (the “Corporation”), a corporation organized and existing by
virtue of the General Corporation Law of the State of Delaware (as amended, the
“DGCL”), DOES HEREBY CERTIFY AS FOLLOWS:

That the original Certificate of Incorporation of the Corporation was filed with
the Secretary of State of the State of Delaware on October 16, 1989 under the
name SBQ, Inc.

That this Third Amended and Restated Certificate of Incorporation was duly
adopted in accordance with the provisions of Sections 242, 245 and 303 of the
DGCL, and amends and restates, in their entirety, the provisions of the
Corporation’s Certificate of Incorporation. Provision for the making of this
Third Amended and Restated Certificate of Incorporation is contained in the
order of the United States Bankruptcy Court for the Southern District of New
York dated as of [            ], 2010 confirming the Joint Plan of
Reorganization for Blockbuster Inc. [and its Subsidiaries] (the “Plan”) filed
pursuant to Section 1121(a) of chapter 11 of title 11 of the United States Code.

The Corporation’s Certificate of Incorporation (hereinafter, “Certificate”) is
hereby amended and restated so as to read in its entirety as follows:

1. Name. The name of the corporation is Blockbuster Inc. (the “Corporation”).

2. Registered Office and Agent. The registered office of the Corporation in the
State of Delaware is located at 2711 Centerville Road, Suite 400, in the City of
Wilmington, County of New Castle, State of Delaware 19808. The name of its
registered agent at such address is Corporation Service Company.

3. Nature of Business; Purpose. The nature of the business or purpose to be
conducted or promoted by the Corporation is to engage in any lawful act or
activity for which corporations may be organized under the General Corporation
Law of the State of Delaware (as amended, the “DGCL”).

4. Capital Stock. The total number of shares of capital stock which the
Corporation shall have authority to issue is [Seventy Million (70,000,000)]
shares, consisting of: (a) [Sixty Million (60,000,000)] shares of common stock,
$.01 par value per share (the “Common Stock”); and (b) [Ten Million
(10,000,000)] shares of preferred stock, $.01 par value per share (the
“Preferred Stock”), issuable in one or more series as hereinafter provided.1

 

1

Numbers in brackets to be determined by Supermajority of Consenting Noteholders
(as defined in the Plan Support Agreement).

 

2



--------------------------------------------------------------------------------

A. Common Stock. Except as otherwise provided (i) by the DGCL, (ii) by Article
4.B, or (iii) by resolutions, if any, of the Board of Directors fixing the
relative powers, preferences and rights and the qualifications, limitations or
restrictions of any series of Preferred Stock, the entire voting power of the
shares of the Corporation for the election of directors and for all other
purposes shall be vested exclusively in the Common Stock. Each share of Common
Stock shall have one vote upon all matters to be voted on by the holders of the
Common Stock. Subject to the rights and preferences of any series of Preferred
Stock (as fixed by resolutions, if any, of the Board of Directors), the holders
of shares of Common Stock shall be entitled to receive such dividends and other
distributions (payable in cash, property or capital stock of the Corporation)
when, as and if declared thereon by the Board of Directors from time to time out
of any assets or funds of the Corporation legally available therefor and shall
share equally on a per share basis in such dividends and distributions. Each
share of Common Stock shall share equally, subject to the rights and preferences
of any series of outstanding Preferred Stock (as fixed by resolutions, if any,
of the Board of Directors), in all assets of the Corporation, in the event of
any voluntary or involuntary liquidation, dissolution or winding up of the
affairs of the Corporation, or upon any distribution of the assets of the
Corporation.

B. Preferred Stock. The Preferred Stock may be issued at any time and from time
to time in one or more series. Subject to the provisions of this Certificate,
the Board of Directors is hereby expressly authorized to fix from time to time
by resolution or resolutions, the designation of any series of Preferred Stock
(which may be distinguished by number, letter or title), the number of shares of
any series of Preferred Stock, and to determine the powers, designations,
preferences and relative, participating, optional or other special rights, and
the qualifications, limitations and restrictions thereof, of any such series,
including, without limitation, to provide that any such series may be:
(i) subject to redemption (including any sinking or purchase fund) at such time
or times and at such price or prices or rate or rates, and with such
adjustments; (ii) entitled to receive dividends (which may be cumulative or
non-cumulative) at such rates, on such conditions, at such times, and payable in
preference to, or in such relation to, the dividends payable on any other class
or classes or any other series of stock; (iii) entitled to such rights upon the
dissolution of, or upon any distribution of the assets of, the Corporation;
(iv) convertible into, or exchangeable for, shares of any other class or classes
or of any other series of the same or any other class or classes of stock, at
such price or prices or at such rate or rates of conversion or exchange and any
adjustments thereto; or (v) entitled to the benefit of conditions and
restrictions upon the creation of indebtedness of the Corporation or any
subsidiary of the Corporation, upon the issue of any additional stock (including
additional shares of such series or of any other class or series) and upon the
payment of dividends or the making of other distributions on, and the purchase,
redemption or other acquisition by the Corporation or any subsidiary of the
Corporation of any outstanding stock of the Corporation; all as may be stated in
such resolution or resolutions. Further, within the limits and restrictions
stated in any resolution or resolutions of the Board of Directors originally
fixing the number of shares constituting any such series, the Board of Directors
is authorized to increase or decrease (but not below the number of shares of
such series then outstanding) the number of shares of any such series subsequent
to the issuance of shares of that series. Shares of any series of Preferred
Stock which have been redeemed (whether through the operation of a sinking fund
or otherwise) or otherwise acquired by the Corporation, or which, if convertible
or exchangeable, have been converted into or exchanged for shares of stock of
any other class or classes or series shall have the status of authorized and
unissued shares of Preferred Stock and may be reissued as a part of the series
of which they were originally a part or may be reclassified and reissued as part
of a new series of Preferred Stock to be created by resolution or resolutions of
the Board of Directors or as part of any other series of Preferred Stock, all
subject to the conditions or restrictions on issuance set forth in the
resolution or resolutions adopted by the Board of Directors providing for the
issue of any series of Preferred Stock and to any filing required by law. The
foregoing is subject in its entirety to Article 10 of this Certificate.

 

3



--------------------------------------------------------------------------------

C. Non-Voting Stock. Notwithstanding anything to the contrary in this
Certificate, the Corporation shall not be authorized to issue non-voting capital
stock of any class, series or other designation to the extent prohibited by
Section 1123(a)(6) of chapter 11 of title 11 of the United States Code, as
amended (the “Bankruptcy Code”); provided, however, that the foregoing
restriction shall (i) have no further force and effect beyond that required
under Section 1123(a)(6) of the Bankruptcy Code, (ii) only have such force and
effect for so long as such Section 1123(a)(6) is in effect and applies to the
Corporation and (iii) be deemed void or eliminated if so required under
applicable law.

5. Special Meetings of Stockholders. A special meeting of the stockholders may
be called by (i) the Chairman of the Board, (ii) the President, (iii) the Board
of Directors pursuant to a resolution approved by a majority of the Board of
Directors then in office or (iv) pursuant to a written request of holders of 20%
of the voting power of the then outstanding shares of stock entitled to vote
generally in the election of directors. Upon the delivery to the Corporation of
such a written request by stockholders for the holding of a special meeting of
stockholders, the Corporation shall within ten days determine whether such
demand has been made by holders of at least 20% of the voting power of the then
outstanding shares of stock entitled to vote generally in the election of
directors and, if so, shall hold a meeting of the Board of Directors within five
days of such determination. At such meeting, the Board of Directors shall set
the time and place of such special meeting, which time shall be not less than 30
days and not more than 45 days after the date of such meeting of the Board of
Directors. The place of meeting shall be generally suitable for holding a
meeting of stockholders and generally convenient to the stockholders. At such
meeting of the Board of Directors, the Board of Directors shall also set the
date for determination of stockholders of record in accordance with Section 213
of the DGCL. Following such meeting of the Board of Directors, the Secretary of
the Corporation will cause notice of the meeting and the relevant dates to be
promptly sent to the stockholders entitled to vote at such meeting. The business
transacted at a special meeting of the stockholders shall be limited to the
purpose or purposes stated in the notice of the meeting, which in the case of a
special meeting called at the request of the stockholders shall be the purpose
or purposes stated in such request. Nominations of persons for election to the
Board of Directors pursuant to a special meeting may be made by any stockholder
at the special meeting of stockholders called by stockholders at which directors
are to be elected.

6. Issuance of Equity Securities. Notwithstanding anything to the contrary in
this Certificate, unless at least 75% of the Board of Directors then in office
has given its prior approval (by affirmative vote or unanimous written consent),
(i) the Corporation shall not issue, or obligate itself to issue, any equity
security of the Corporation, including any right, warrant, option or other
security convertible into or exchangeable or exercisable for, directly or
indirectly, any such security of the Corporation, and (ii) the Corporation shall
take whatever action is necessary in order to prevent any subsidiary of the
Corporation from issuing, or obligating itself to issue, any equity security,
partnership or limited liability company interest or other equity or ownership
interest of such subsidiary, including any right, warrant, option or other
security convertible into or exchangeable or exercisable for, directly or
indirectly, any such security of such subsidiary; provided, however, that this
Article 6 shall not apply to any such security described in clause (i) or
(ii) of this Article 6 that is issued (a) pursuant to the long term equity
incentive plan (the “LTIP”) contemplated by the Plan, (b) to any employee,
director or consultant pursuant to any incentive plan, compensation plan or
similar plan or arrangement approved by the stockholders of the Corporation or
(c) in connection with a Public Offering. “Public Offering” means the issuance
and sale in a public offering registered under the Securities Act of 1933, as
amended, of shares of Common Stock solely for cash consideration, by means of an
offering conducted by a third party underwriter.

 

4



--------------------------------------------------------------------------------

7. Board of Directors.

A. General. The business and affairs of the Corporation shall be managed by or
under the direction of the Board of Directors. Directors need not be
stockholders of the Corporation or residents of the State of Delaware. Elections
of directors shall be by ballot.

B. Number. Except as otherwise provided by resolutions, if any, of the Board of
Directors fixing the relative powers, preferences and rights and the
qualification, limitations or restrictions of any series of Preferred Stock, the
number of directors constituting the Board of Directors shall be not less than 3
directors, the exact number of directors to be fixed from time to time solely by
a resolution passed by a majority of the Board of Directors and may not be fixed
by any other person, including stockholders. In no case shall a decrease in the
number of directors remove or shorten the term of any incumbent director.

C. Committees. The Board of Directors may, by resolution or resolutions passed
by a majority of the Board of Directors then in office, designate one or more
committees, which to the extent provided in said resolution or resolutions or in
the Bylaws of the Corporation, shall have and may exercise the powers of the
Board of Directors in the management of the business and affairs of the
Corporation to the full extent permitted by law and this Certificate, and may
authorize the seal of the Corporation to be affixed to all papers which may
require it. Such committee or committees shall have such name or names as may be
stated in the Bylaws of the Corporation or as may be determined from time to
time by resolution adopted by the Board of Directors.

D. Bylaws. Subject to any limitations that may be imposed by the stockholders in
addition to the power of the stockholders to make, alter, amend or repeal any or
all Bylaws of the Corporation, the Board of Directors shall have power to make,
alter, amend or repeal any or all of the Bylaws of the Corporation in the manner
and subject to the approval requirement set forth in the Bylaws.

 

5



--------------------------------------------------------------------------------

8. Preemptive Rights. If the Corporation proposes to issue or sell any equity
security of the Corporation, including any right, warrant, option or other
security convertible into or exchangeable or exercisable for, directly or
indirectly, any such security of the Corporation, now or hereafter authorized,
for cash consideration (“New Securities”), the Corporation shall, no later than
forty-five (45) days prior to the consummation of any such issuance or sale,
notify in writing each Consenting Noteholder (as defined in the Plan) of such
proposed transaction (the “Preemptive Right Notice”) at the last address listed
in the records of the Corporation. Each Initial Stockholder shall have a right
to subscribe Pro Rata (as defined below) for any New Securities; provided,
however, that this Article 8 shall not apply to New Securities issued
(i) pursuant to the LTIP, (ii) to any employee, director or consultant pursuant
to any incentive plan, compensation plan or similar plan or arrangement approved
by the stockholders of the Corporation, (iii) in connection with a Public
Offering or (iv) in a transaction where all of the holders of Common Stock are
given the right to participate on a pro rata basis. In order to exercise its
purchase rights hereunder, the Initial Stockholder must deliver a written notice
by sworn affidavit to the Corporation that they are an Initial Stockholder,
within thirty (30) days after its receipt of the Preemptive Right Notice. If an
Initial Stockholder fails to exercise its rights pursuant to this Article 8, the
Corporation shall be entitled to sell the New Securities which such Initial
Stockholder has not elected to purchase during the ninety (90) days following
such failure, on terms and conditions no more favorable to the purchasers
thereof than those offered to the Initial Stockholder. Any New Securities sold
by the Corporation after such ninety (90) day period must be reoffered to the
Initial Stockholders pursuant to the terms of this Article 8. The preemptive
rights provided by this Article 8 are non-transferable, except that any Initial
Stockholder may transfer such preemptive rights to any of its Affiliates who
owns shares of Common Stock. “Initial Stockholders” means the Consenting
Noteholders and each Affiliate of a Consenting Noteholder, so long as such
Person (together with its Affiliates) is the beneficial owner (as determined in
accordance with Rule 13d-3 and Rule 13d-5 under the Securities Exchange Act of
1934, as amended) of shares of Common Stock in an amount equal to at least 50%
of the number of shares of Common Stock such Person (together with its
Affiliates) received on the Effective Date (as defined in the Plan) pursuant to
the Plan.2 “Pro Rata” means that the Initial Stockholder may exercise such
preemptive right or participate in such issuance for an amount of New Securities
up to the product of (x) the amount of such New Securities to be issued and
(y) a fraction, the numerator of which shall equal (without duplication) the
number of shares of Common Stock (on a fully diluted basis after assuming the
exercise or conversion of all outstanding convertible securities) then held by
such Initial Stockholder (together with its Affiliates), and the denominator of
which shall equal the aggregate number of shares of Common Stock then
outstanding (on a fully diluted basis). For purposes of this Article 8 and
Article 11 of this Certificate, “Person” means any individual, corporation,
partnership, joint venture, limited liability company, association, joint-stock
company, trust, unincorporated organization or Governmental Body. “Governmental
Body” means any United States federal, state or local, or any supra-national or
non-U.S., government, political subdivision, governmental, regulatory or
administrative authority, instrumentality, agency body or commission,
self-regulatory organization, court, tribunal or judicial or arbitral body.

9. Stockholder Action Without a Meeting. Any action required or permitted to be
taken by the stockholders of the Corporation, may be taken without a meeting,
without prior notice and without a vote, if a written consent or consents,
setting forth the action so taken, are signed by holders of issued and
outstanding shares of stock of the Corporation entitled to vote on such action
having not less than the minimum number of votes that would be necessary to
authorize or take such action at a meeting at which all shares of stock of the
Corporation entitled to vote on such action were present and voted.

 

2

Consider listing Initial Stockholders by name.

 

6



--------------------------------------------------------------------------------

Unless the Board of Directors shall have set a record date with respect to a
written consent prior to the date that the first such written consent was
delivered to the Corporation as set forth below, the record date in accordance
with this Article 9 shall be the first date on which a signed written consent
setting forth the action taken or proposed to be taken is delivered to the
Corporation by delivery to its registered office in the State of Delaware, its
principal place of business or an officer or agent of the Corporation having
custody of the book in which proceedings of meetings of stockholders are
recorded.

10. Stockholder Rights Plans. Notwithstanding any other provisions of this
Certificate, the Bylaws of the Corporation, or otherwise, the Corporation shall
not, without first obtaining the approval (by affirmative vote or written
consent) of the holders of a majority of the issued and outstanding shares of
Common Stock, adopt any stockholder rights plan, “poison pill,” or any other
similar plan or provision by action of the Board of Directors, amendment of this
Certificate (including by way of merger), the adoption or amendment of a
certificate of designations, the creation or amendment of the terms of any
series of Preferred Stock or otherwise.

11. Interested Transactions. Unless a majority of the Disinterested Directors
(or, if there is only one Disinterested Director, such Disinterested Director)
has given its prior approval (by affirmative vote or written consent), the
Corporation shall not take, and the Corporation shall take whatever action is
necessary to prevent any subsidiary of the Corporation from taking, any of the
following actions: entering into or agreeing to enter into, directly or
indirectly, any agreement involving aggregate consideration in excess of $5
million, any contract or arrangement or any, transaction or series of related
transactions (including, without limitation, the acquisition, lease, sale or
exchange of properties of any kind, the rendering of any service, or with
respect to any merger, business combination, acquisition or disposition) with
any Affiliate (other than the Corporation or any subsidiary of the Corporation).
“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with such
first Person; for purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. “Disinterested Director” means a director
of the Corporation who is not a director or officer of and does not have any
financial interest in the Person that is an Affiliate and that is a party to or
otherwise involved with such agreement, contract, arrangement, transaction or
series of transactions.

12. Employment Agreements. Without the prior approval of at least 66 2/3% of the
Board of Directors then in office (by affirmative vote or unanimous written
consent), neither the Corporation nor any of its subsidiaries shall enter into,
adopt or amend: (A) any employment agreement, contract or arrangement or any
compensation or benefit agreement, plan or arrangement with or for the benefit
of any person who is, or after taking such agreement, contract, plan or
arrangement into account, would be, among the five highest compensated employees
of the Corporation and its subsidiaries, for the fiscal year in which such
action is being taken; provided that the foregoing shall not apply to any broad
based benefit agreement, plan or arrangement in which a significant number of
employees, in addition to the five highest compensated employees, are entitled
to participate in and receive benefits; or (B) any stock based compensation plan
or arrangement.

 

7



--------------------------------------------------------------------------------

13. Personal Liability. No person who is or was after the date of this
Certificate, a director of the Corporation, shall be personally liable to the
Corporation or any of its stockholders for monetary damages for breach of
fiduciary duty as a director, except to the extent such exemption from liability
or limitation thereof is not permitted by the DGCL as the same exists or
hereafter may be amended. If the DGCL is hereafter amended to authorize
corporate action further limiting or eliminating the liability of directors,
then the liability of a director to the Corporation or its stockholders shall be
limited or eliminated to the fullest extent permitted by the DGCL, as so
amended. Any repeal, amendment or modification of this Article 13 by the
stockholders of the Corporation or by changes in law, or the adoption of any
other provision of this Certificate inconsistent with this Article 13 will,
unless otherwise required by law, be prospective only (except to the extent such
amendment or change in law permits the Corporation to further limit or eliminate
the liability of directors) and shall not adversely affect (or eliminate or
reduce) any right or protection of a director of the Corporation existing at the
time of, or increase the liability of any director of the Corporation with
respect to any event or act or omission of such director occurring prior to,
such repeal, amendment or modification or adoption of such inconsistent
provision with respect to acts or omissions occurring prior to such repeal,
amendment or modification or adoption of such inconsistent provision, or if
applicable, modification of law.

14. Right to Indemnification.

A. Right to Indemnification of Directors and Officers. The Corporation shall
indemnify and hold harmless, to the fullest extent permitted by applicable law
as it presently exists or may hereafter be amended, any person (an “Indemnified
Person”) who was or is made a party or is threatened to be made a party to or is
otherwise involved in any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “Proceeding”), by reason of the fact that such person, or a
person for whom such person is the legal representative, is or was a director or
officer of the Corporation or, while a director or officer of the Corporation,
is or was serving at the request of the Corporation as a director, officer,
trustee, manager, employee or agent of another corporation or of a partnership,
company, limited liability company, joint venture, trust, non-profit entity or
other enterprise, including service with respect to any employee benefit plan,
whether the basis of such Proceeding is alleged action in an official capacity
as a director or officer or in any other capacity while serving, at the request
of the Corporation, as a director, officer, employee or agent, against all
liability and loss suffered (including judgments, fines, ERISA excise taxes or
penalties and amounts paid in settlement) and expenses (including attorneys’
fees) actually and reasonably incurred by such Indemnified Person in connection
with such Proceeding. Notwithstanding the preceding sentence, except as
otherwise provided in Article 14.C, the Corporation shall be required to
indemnify an Indemnified Person in connection with a Proceeding (or part
thereof) commenced by such Indemnified Person only if the commencement of such
Proceeding (or part thereof) by the Indemnified Person was authorized in advance
by the Board of Directors.

B. Prepayment of Expenses of Directors and Officers. The Corporation shall pay
or reimburse (on an unsecured basis) an Indemnified Person for the reasonable
expenses (including attorneys’ fees) actually incurred by such Indemnified
Person in connection with any such Proceeding in advance of its final
disposition or final judicial decision (hereinafter an “advancement of
expenses”); provided, however, that, if and to the extent required by law, such
payment or reimbursement of expenses in advance of the final disposition of or
final judicial decision regarding the Proceeding shall be made only upon
delivery to the Corporation of an undertaking (an “undertaking”), by or on
behalf of such Indemnified Person, to repay all amounts so advanced if it shall
ultimately be determined at final disposition or by final judicial decision from
which there is no further right to appeal (a “Final Adjudication”) that such
Indemnified Person is not entitled to be indemnified for such expenses under
this Article 14 or otherwise.

 

8



--------------------------------------------------------------------------------

C. Claims. If a claim for indemnification or advancement of expenses under this
Article 14 is not paid in full by the Corporation within 30 days after a written
claim by the Indemnified Person has been received by the Corporation, the
Indemnified Person may at any time thereafter bring suit against the Corporation
to recover the unpaid amount of the claim. If successful in whole or in part in
any such suit, or in a suit brought by the Corporation to recover an advancement
of expenses pursuant to the terms of an undertaking, the Indemnified Person
shall be entitled to be paid also the expense of prosecuting or defending such
suit. In any action brought by the Indemnified Person to enforce a right to
indemnification hereunder (but not in a suit brought by the Indemnified Person
to enforce a right to an advancement of expenses) it shall be a defense that the
Indemnified Person has not met any applicable standard for indemnification set
forth in the DGCL. Further, in any action brought by the Corporation to recover
an advancement of expenses pursuant to the terms of an undertaking by an
Indemnified Person, the Corporation shall be entitled to recover such expenses
upon a Final Adjudication that the Indemnified Person has not met any applicable
standard for indemnification set forth in the DGCL. Neither the failure of the
Corporation (including its Board of Directors, independent legal counsel, or its
stockholders) to have made a determination prior to the commencement of such
action that indemnification of the Indemnified Person has met the applicable
standard of conduct set forth in the DGCL, nor an actual determination by the
Corporation (including its Board of Directors, independent legal counsel, or its
stockholders) shall create a presumption that the Indemnified Person has not met
the applicable standard of conduct or, in the case of such an action brought by
the Indemnified Person, be a defense to such action. In any action brought by
the Indemnified Person to enforce a right to indemnification or to an
advancement of expenses hereunder, or brought by the Corporation to recover an
advancement of expenses pursuant to the terms of an undertaking, the burden of
proving that the Indemnified Person is not entitled to be indemnified, or to
such advancement of expenses, under this Article 14 or otherwise shall be on the
Corporation.

D. Non-Exclusivity of Rights. The rights conferred on any person by this Article
14 shall not be exclusive of any other rights which such person may have or
hereafter acquire under any statute, provision of this Certificate, the Bylaws
of the Corporation, agreement, vote of stockholders or disinterested directors
or otherwise.

E. Insurance. The Corporation may purchase and maintain insurance, at its
expense, to protect itself and any director, officer, trustee, manager, employee
or agent of the Corporation or another corporation, or of a partnership,
company, limited liability company, joint venture, trust, non-profit entity or
other enterprise (including any employee benefit plan) against any expense,
liability or loss, whether or not the Corporation would have the power to
indemnify such person against such expense, liability or loss under applicable
law, this Article 14 or otherwise.

F. Indemnification of and Advancement of Expenses of Employees and Agents. The
Corporation may, to the extent authorized from time to time by the Board of
Directors, grant rights to indemnification and to the advancement of expenses to
any employee or agent of the Corporation to the fullest extent of the provisions
of this Article 14 with respect to the indemnification and advancement of
expenses of directors and officers of the Corporation.

 

9



--------------------------------------------------------------------------------

G. Limitations. The Corporation shall not be liable under this Article 14 to
make any payment in connection with any claim made against the Indemnified
Person (or pay or reimburse any expenses to any Indemnified Person) to the
extent the Indemnified Person has otherwise actually received payment (under any
insurance policy, other right of indemnity or agreement or otherwise) of the
amounts otherwise indemnifiable or payable hereunder. The Corporation shall not
be liable to indemnify any Indemnified Person under this Article 14: (a) for any
amounts paid in settlement of any Proceeding effected without the Corporation’s
written consent, which consent shall not be unreasonably withheld or delayed, or
(b) for any judicial award if the Corporation was not given a reasonably timely
opportunity to participate, at its expense, in the defense of such action, but
only to the extent that the failure to be given such reasonably timely
opportunity actually and materially prejudiced the Corporation’s ability to
defend such action.

H. Subrogation. In the event of payment under this Article 14, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnified Person, who shall execute all papers required and
shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents reasonably necessary to enable the
Corporation effectively to bring suit to enforce such rights.

I. Amendment or Repeal; Successors. No amendment, modification or repeal of the
provisions of this Article 14, nor the adoption of any provision of this
Certificate inconsistent with this Article 14, nor to the fullest extent
permitted by applicable law, any modification of law, shall adversely affect (or
eliminate or reduce) any right or protection hereunder of any person in respect
of any event, act or omission occurring prior to the time of such amendment,
modification or repeal, or adoption of any inconsistent provision or, if
applicable, modification of law (regardless of when any Proceeding (or part
thereof) relating to such event, act or omission arises or is first threatened,
commenced or completed). The rights conferred by this Article 14 shall inure to
the benefit of any Indemnified Person (and shall continue as to an Indemnified
Person who has ceased to be a director or officer) and such person’s legal
representatives, executors, administrators, heirs, devises and legatees.

15. Amendment or Repeal of Articles. Unless otherwise provided by applicable
law, (i) prior to the Sunset Time (as defined herein), (A) the amendment,
alteration or repeal of Articles 5, 6, 7, 8, 9, 10, 11, 12, 15, or 17 of this
Certificate shall require the affirmative vote of the holders of at least
66 2/3% of the voting power of the then outstanding shares of stock of the
Corporation entitled to vote generally in the election of directors, voting
together as a single class, and (B) all other amendments to this Certificate
shall require the affirmative vote of the holders of at least a majority of the
voting power of the then outstanding shares of stock of the Corporation entitled
to vote generally in the election of directors, voting together as a single
class, and (ii) on and after the Sunset Time, all amendments to this Certificate
shall require the affirmative vote of the holders of at least a majority of the
voting power of the then outstanding shares of stock of the Corporation entitled
to vote generally in the election of directors, voting together as a single
class. “Sunset Time” means the seven month anniversary of the date of the filing
of this Third Amended and Restated Certificate of Incorporation with the
Secretary of State of the State of Delaware.

 

10



--------------------------------------------------------------------------------

16. Registered Holders. The Corporation shall be entitled to treat the person in
whose name any share of stock or any warrant, right or option is registered as
the owner thereof for all purposes and shall not be bound to recognize any
equitable or other claim to, or interest in, such share, warrant, right or
option on the part of any other person, whether or not the Corporation shall
have notice thereof, save as may be expressly provided otherwise by law.

17. DGCL Section 203. The Corporation hereby expressly elects not to be governed
by Section 203 of the DGCL.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, has caused this Third Amended and Restated Certificate of
Incorporation to be signed by             , its             , this             
day of             , 2010.

 

BLOCKBUSTER INC. By:  

 

  Name:   [NAME]   Title:   [TITLE]



--------------------------------------------------------------------------------

Exhibit D

AMENDED AND RESTATED

BYLAWS

OF

BLOCKBUSTER INC.

 

1



--------------------------------------------------------------------------------

AMENDED AND RESTATED

BYLAWS

OF

BLOCKBUSTER INC.

(As amended and in effect as of [            ], 20    )

ARTICLE I - STOCKHOLDERS

Section 1.01 Annual Meetings. An annual meeting of the stockholders of
Blockbuster Inc. (the “Corporation”), for the election of directors and for the
transaction of such other business as may properly come before the meeting,
shall be held at such place (within or without the State of Delaware), on such
date, and at such time as the Board of Directors of the Corporation (the “Board
of Directors”) shall designate and as may be stated in the notice of the annual
meeting. The Board of Directors may, in its sole discretion, determine that the
annual meeting shall not be held at any place, but shall be held solely by means
of remote communication, subject to such guidelines and procedures as the Board
of Directors may adopt, as permitted by applicable law.

Section 1.02 Special Meetings. A special meeting of the stockholders may be
called by (i) the Chairman of the Board, (ii) the President, (iii) the Board of
Directors pursuant to a resolution approved by a majority of the Board of
Directors then in office or (iv) pursuant to a written request of holders of 20%
of the voting power of the then outstanding shares of stock entitled to vote
generally in the election of directors. Upon the delivery to the Corporation of
such a written request by stockholders for the holding of a special meeting of
stockholders, the Corporation shall within ten days determine whether such
demand has been made by holders of at least 20% of the voting power of the then
outstanding shares of stock entitled to vote generally in the election of
directors and, if so, shall hold a meeting of the Board of Directors within five
days of such determination. At such meeting, the Board of Directors shall set
the time and place of such special meeting, which time shall be not less than 30
days and not more than 45 days after the date of such meeting of the Board of
Directors. The place of meeting shall be generally suitable for holding a
meeting of stockholders and generally convenient to the stockholders. At such
meeting of the Board of Directors, the Board of Directors shall also set the
date for determination of stockholders of record in accordance with Section 213
of the Delaware General Corporation Law (“DGCL”). Following such meeting of the
Board of Directors, the Secretary of the Corporation (the “Secretary”) will
cause notice of the meeting and the relevant dates to be promptly sent to the
stockholders entitled to vote at such meeting. The business transacted at a
special meeting of the stockholders shall be limited to the purpose or purposes
stated in the notice of the meeting, which in the case of a special meeting
called at the request of the stockholders shall be the purpose or purposes
stated in such request. Nominations of persons for election to the Board of
Directors pursuant to a special meeting may be made by any stockholder at the
special meeting of stockholders called by stockholders at which directors are to
be elected.

 

2



--------------------------------------------------------------------------------

Section 1.03 Notice of Meetings; Adjournment. Written notice of the place, if
any, date, and time of all meetings of the stockholders and the means of remote
communications, if any, by which stockholders and proxyholders may be deemed to
be present in person and vote at such meeting shall be given in accordance with
this Section 1.03 and Article VI, not less than 10 nor more than 60 days before
the date on which the meeting is to be held, to each stockholder entitled to
vote at such meeting, except as otherwise required by law.

Any meeting of stockholders, annual or special (other than a meeting called at
the request of stockholders at which there is a quorum), may be adjourned by the
chairman of the meeting, from time to time, to reconvene at the same or some
other place, if any. Notice need not be given of any such adjourned meeting if
the date, time, place, if any, thereof, and the means of remote communication,
if any, by which stockholders and proxyholders may be deemed to be present in
person and vote at such adjourned meeting are announced at the meeting at which
the adjournment is taken. At any adjourned meeting at which a quorum shall be
present or represented, any business may be transacted which might have been
transacted at the original meeting. If the date of any adjourned meeting is more
than 30 days after the date for which the meeting was originally noticed, or if
a new record date is fixed for the adjourned meeting, notice of the adjourned
meeting shall be given in accordance with this Section 1.03 and Article VI.

An affidavit of the mailing or other means of giving any notice of any
stockholders’ meeting, executed by the Secretary, Assistant Secretary or any
transfer agent of the Corporation giving the notice, shall be prima facie
evidence of the giving of such notice.

Section 1.04 Quorum. At all meetings of the stockholders of the Corporation, the
holders of a majority in voting power of the shares of stock issued and
outstanding and entitled to vote at such meeting, present in person or by proxy,
shall constitute a quorum for the transaction of any business, except as
otherwise required by law or these Bylaws for a specified action; provided that
if a separate class vote is required with respect to any matter, the holders of
a majority in voting power of the shares of stock of such class issued and
outstanding and entitled to vote, present in person or by proxy, shall
constitute a quorum of such class for the transaction of any business, except as
otherwise provided by law or these Bylaws for a specified action. If such a
quorum shall not be present or represented at any meeting of the stockholders,
the chairman of the meeting or stockholders entitled to cast a majority of the
votes entitled to be cast thereat, present in person or by proxy, shall have
power to adjourn the meeting to another place, date or time.

Section 1.05 Stockholders Entitled to Vote and Record Date. In order that the
Corporation may determine the stockholders entitled to notice of or to vote at
any meeting of stockholders or any adjournment thereof, or to receive payment of
any dividend or other distribution or allotment of any rights or to exercise any
rights in respect of any change, conversion or exchange of stock or for the
purpose of any other lawful action, the Board of Directors shall fix a record
date, which record date shall not precede the date on which the resolution
fixing the record date is adopted by the Board of Directors, and which record
date shall not be more than 60 nor less than 10 days before the date of any
meeting of stockholders, nor more than 60 days prior to the time for such other
action as hereinbefore described, except that a separate record date may be
established to determine the stockholders entitled to vote at any meeting of
stockholders, which record date shall be any date after the date that the notice
of such meeting of stockholders is given pursuant to this Section 1.05 and
before or on the date of such meeting of stockholders; provided, however, that
if no record date is fixed by the Board of Directors, the record date for
determining stockholders entitled to notice of or to vote at a meeting of
stockholders shall be at the close of business on the next day preceding the day
on which notice is given or, if notice is waived, at the close of business on
the next day preceding the day on which the meeting is held.

 

3



--------------------------------------------------------------------------------

A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board of Directors may fix a new record date or record dates
to determine the stockholders entitled to notice of or to vote at such adjourned
meeting.

Section 1.06 Order of Business at Annual Meetings and Special Meetings.1 At any
annual meeting, such business (including nominations for election of directors)
shall be conducted only if brought before such annual meeting by or at the
direction of the Board of Directors or by any stockholder who is a stockholder
of record on the date of the giving of the notice provided for in this
Section 1.06 and on the record date for the determination of stockholders
entitled to vote at such annual meeting, and who complies with the procedures
set forth in this Section 1.06.

For business to be properly brought before an annual meeting by a stockholder,
the business must be a proper subject for action by stockholders under the DGCL
and the stockholder must give written notice to the Secretary in accordance with
this Section 1.06. To be timely, a stockholder’s notice to the secretary must be
delivered to the principal executive offices of the Corporation not less than
ten (10) days before the date of such annual meeting. Such stockholder’s notice
shall set forth (i) as to each person whom the stockholder proposes to nominate
for election as a director at such meeting: (A) the name, age, and business
address of the nominee(s), (B) the principal occupation or employment of the
nominee(s) and (C) the class or series and number of shares of capital stock of
the Corporation which are owned beneficially or of record by the nominee(s);
(ii) as to each matter the stockholder proposes to bring before the annual
meeting, a brief description of the business desired to be brought before the
annual meeting; and (iii) as to the stockholder giving the notice: (A) the name
and residence address of such stockholder and (B) the class or series and number
of shares of capital stock of the Corporation which are owned beneficially by
such stockholder. All notices of intent to make a nomination for election as a
director shall be accompanied by the written consent of each nominee to serve as
director of the Corporation if so elected.

At all meetings of the stockholders, the Chairman of the Board, or, in the
Chairman of the Board’s absence (or inability or refusal to act), the Chief
Executive Officer, President, or, in the absence (or inability or refusal to
act) of all of the aforementioned officers, the most senior Vice-President,
shall act as chairman of the meeting. The chairman of the meeting shall have the
right and authority to prescribe such rules, regulations and procedures and to
do all such acts and things as are reasonably necessary or desirable for the
proper conduct of the meeting, including, without limitation, the establishment
of procedures for the dismissal of business which is not a proper matter for
stockholder action or not properly presented, in each case in accordance with
the DGCL, the maintenance of order and safety, limitations on the time allotted
to questions or comments on the affairs of the Corporation, restrictions on
entry to such meeting after the time prescribed for the commencement thereof,
the opening and closing of the voting polls, whether any vote shall be by
written ballot, the adjournment of the meeting and the appointment of one or
more inspectors to act at the meeting. The secretary of each meeting of
stockholders shall be the Secretary or, in the absence (or inability or refusal
to act) of the Secretary, an Assistant Secretary so appointed to act by the
chairman of the meeting. In the absence (or inability or refusal to act) of the
Secretary and all Assistant Secretaries, the chairman of the meeting may appoint
any person to act as secretary of the meeting.

 

1

To be revised to address proxy access rules.

 

4



--------------------------------------------------------------------------------

If authorized by the Board of Directors in accordance with these Bylaws and
applicable law, stockholders and proxyholders not physically present at a
meeting of stockholders may, by means of remote communication, (1) participate
in a meeting of stockholders and (2) be deemed present in person and entitled to
vote at a meeting of stockholders, whether such meeting is to be held at a
designated place or solely by means of remote communication, provided that
(i) the Corporation shall implement reasonable measures to verify that each
person deemed present and permitted to vote at the meeting by means of remote
communication is a stockholder or proxyholder, (ii) the Corporation shall
implement reasonable measures to provide such stockholders and proxyholders a
reasonable opportunity to participate in the meeting and to vote on matters
submitted to the stockholders, including an opportunity to read or hear the
proceedings of the meeting substantially concurrently with such proceedings, and
(iii) if any stockholder or proxyholder votes or takes other action at the
meeting by means of remote communication, a record of such vote or other action
shall be maintained by the Corporation.

Section 1.07 Proxies. Subject to applicable law, every stockholder may authorize
another person or persons to act for such stockholder by proxy in all matters in
which a stockholder is entitled to participate, including waiving any notice of
any meeting, voting or participating at a meeting. No proxy shall be voted or
acted upon after one year from its date, unless the proxy provides for a longer
period. A duly executed proxy shall be irrevocable if it states that it is
irrevocable, and if and only so long as it is coupled with an interest
sufficient in law to support an irrevocable power.

Execution of a proxy may be accomplished by the stockholder or such
stockholder’s authorized officer, director, employee or agent signing such
writing or causing such person’s signature to be affixed to such writing by any
reasonable means, including, but not limited to, by facsimile signature.

A stockholder may authorize another person or persons to act for such
stockholder as proxy by transmitting or authorizing the transmission of an
electronic transmission to the person who will be the holder of the proxy or to
a proxy solicitation firm, proxy support service organization or like agent duly
authorized by the person who will be the holder of the proxy to receive such
transmission, provided that any such electronic transmission must either set
forth or be submitted with information from which it can be determined that the
electronic transmission was authorized by the stockholder.

Any copy, facsimile or other reliable reproduction of the writing or
transmission authorizing another person or persons to act as proxy for a
stockholder may be substituted or used in lieu of the original writing or
transmission for any and all purposes for which the original writing or
transmission could be used; provided that such copy, facsimile or other
reproduction shall be a complete reproduction of the entire original writing or
transmission.

 

5



--------------------------------------------------------------------------------

Section 1.08 Method of Voting; Required Vote. The vote at any election or upon
any question at any meeting of stockholders need not be by written ballot,
except as required by law. Notwithstanding the immediately preceding sentence,
the Board of Directors, in its discretion, or the chairman presiding at a
meeting of stockholders, in the chairman’s discretion, may require that any
votes cast at such meeting shall be cast by written ballot. Except as otherwise
provided by law, the Third Amended and Restated Certificate of Incorporation of
the Corporation, as amended from time to time (the “Certificate of
Incorporation”) or these Bylaws, all matters shall be determined by a majority
of the voting power of the shares of stock issued and outstanding present in
person or by proxy at the meeting and entitled to vote thereon (and in the
context of a separate class vote, a majority of the voting power of the shares
of stock of such class issued and outstanding present in person or by proxy at
the meeting and entitled to vote thereon).

Section 1.09 Stockholders List. A complete list of stockholders entitled to vote
at any meeting of stockholders, for each class or series of stock and showing
the address of each such stockholder and the number of shares registered in each
such stockholder’s name, shall be open to the examination of any such
stockholder, for any purpose germane to the meeting, during ordinary business
hours for a period of at least 10 days prior to the meeting, at the principal
place of business of the Corporation (provided, however, if the record date for
determining the stockholders entitled to vote is less than 10 days before the
meeting date, the list shall reflect the stockholders entitled to vote as of the
tenth day before the meeting date). Nothing contained in this Section 1.09 shall
require the Corporation to include electronic mail addresses or other electronic
contact information on such list. In the event that the Corporation determines
to make the list available on an electronic network, the Corporation may take
reasonable steps to ensure that such information is available only to
stockholders of the Corporation. If the meeting is to be held at a place other
than the Corporation’s principal place of business, then the stockholders list
shall also be kept at the place of the meeting during the whole time of the
meeting and shall be open to the examination of any stockholder who is present
and entitled to vote at such meeting. This list shall presumptively determine
the identity of the stockholders entitled to vote at the meeting and the number
of shares held by each of them.

Section 1.10 Stockholder Action Without a Meeting. Any action required or
permitted to be taken by the stockholders of the Corporation, may be taken
without a meeting, without prior notice and without a vote, if a written consent
or consents, setting forth the action so taken, are signed by holders of issued
and outstanding shares of stock of the Corporation entitled to vote on such
action having not less than the minimum number of votes that would be necessary
to authorize or take such action at a meeting at which all shares of stock of
the Corporation entitled to vote on such action were present and voted.

Unless the Board of Directors shall have set a record date with respect to a
written consent prior to the date that the first such written consent was
delivered to the Corporation as set forth below, the record date in accordance
with this Section 1.10 shall be the first date on which a signed written consent
setting forth the action taken or proposed to be taken is delivered to the
Corporation by delivery to its registered office in the State of Delaware, its
principal place of business or an officer or agent of the Corporation having
custody of the book in which proceedings of meetings of stockholders are
recorded.

ARTICLE II - BOARD OF DIRECTORS

Section 2.01 Number and Election. The number of directors constituting the
entire Board of Directors, which shall be not less than 3 directors, shall be
fixed from time to time solely by a resolution passed by a majority of the Board
of Directors then in office, and the initial number of directors constituting
the entire Board of Directors shall be seven. Pursuant to the Joint Plan of
Reorganization of Blockbuster Inc. [and its Subsidiaries] (the “Plan”) filed
pursuant to Section 1121(a) of Chapter 11 of Title 11 of the United States Code
and confirmed by an order of the United States Bankruptcy Court for the Southern
District of New York dated as of [            , 2010], the directors as of the
Effective Date (as defined in the Plan) are [name the six appointed directors
and the CEO of the Corporation]. Each director elected shall hold office until
such director’s successor is elected and qualified or until such director’s
earlier death, resignation or removal.

 

6



--------------------------------------------------------------------------------

Section 2.02 Nomination of Directors. Subject to any limitations stated in the
Certificate of Incorporation and except as may otherwise be provided in the
Certificate of Incorporation with respect to the holders of preferred stock of
the Corporation to nominate and elect a specified number of directors in certain
circumstances, nominations for the election of directors may only be made by the
Board of Directors, the Corporate Governance and Nominating Committee or the
applicable committee established by the Board of Directors in accordance with
Article III (a “Committee”), as appropriate, or by any stockholder entitled to
vote in the election of directors. No person shall be eligible for election as a
director unless nominated in accordance with this Section 2.02 and, in the case
of the nominee by any stockholder in connection with an annual meeting,
Section 1.06.

Section 2.03 Vacancies and Increases. Board vacancies and newly created
directorships resulting from any increase in the authorized number of directors
may be filled (i) by a majority of the remaining directors then in office, even
if less than a quorum, or by a single remaining director, or (ii) unless or
until such vacancy or newly created directorship has been filled as contemplated
by clause (i), by the stockholders at an annual or special meeting or by written
consent in accordance with these Bylaws. Each director so chosen shall hold
office until a successor is duly elected and qualified or until his or her
earlier death, resignation or removal as herein provided.

Section 2.04 Powers. In addition to the powers and authority expressly conferred
upon the Board of Directors by law, the Board of Directors may exercise all the
powers of the Corporation and do all such lawful acts and things as may be done
by the Corporation which are not in violation of law, or required to be
exercised or done by the stockholders under applicable law, the Certificate of
Incorporation or these Bylaws.

Section 2.05 Meeting of Newly Elected Board of Directors. The newly elected
Board of Directors may meet at the place of the meeting at which such newly
elected Board of Directors was elected, for the purpose of organization or
otherwise, and no notice of such meeting to the newly elected directors shall be
necessary in order to validly constitute the meeting, provided a quorum shall be
present, or they may meet at such time and place as may be fixed by the consent
in writing of all of the newly elected directors, or upon notice as provided in
Section 2.09, or without notice as provided in Section 6.02.

Section 2.06 Meetings. Regular meetings of the Board of Directors may be held at
such times as shall from time to time be determined by the Board of Directors by
resolution or otherwise. Special meetings shall be held only when called by the
Chairman of the Board, the Chief Executive Officer, the President or any two
directors.

 

7



--------------------------------------------------------------------------------

Section 2.07 Place of Meetings. Except as otherwise provided in Section 2.05,
meetings of the Board of Directors may be held at such place within or without
the State of Delaware as shall be stated in the notice of meeting or waiver
thereof. Any member or members of the Board of Directors or of any Committee may
participate in a meeting of the Board of Directors, or any such Committee, as
the case may be, by means of a conference telephone or other communications
equipment by means of which all persons participating in the meeting can hear
each other, and such participation shall constitute presence in person at such
meeting.

Section 2.08 Quorum; Required Vote. At all meetings of the Board of Directors, a
majority of the Board of Directors then in office, shall constitute a quorum for
the transaction of business, and the act of a majority of the directors present
at any meeting at which there is a quorum shall be the act of the Board of
Directors unless a greater number is required by law, the Certificate of
Incorporation or these Bylaws. If at any meeting of the Board of Directors there
shall be less than a quorum present, then a majority of those present may
adjourn the meeting from time to time to another place, date or time, without
notice other than announcement at the meeting, until a quorum is obtained.

Section 2.09 Board of Directors’ Notices. Except as otherwise provided in
Section 6.02, notice of each special meeting of the Board of Directors shall be
given to each director (i) at least 24 hours before the meeting if such notice
is oral notice given personally or by telephone or written notice given by hand
delivery or by means of a form of electronic transmission and delivery; (ii) at
least two days before the meeting if such notice is sent by a nationally
recognized overnight delivery service; and (iii) at least five days before the
meeting if such notice is sent through the United States mail, and shall state
the place, date and time for the meeting. Any such notice shall be addressed,
where applicable, to such director at his or her last known address as the same
appears on the books of the Corporation. Notice of a meeting of the Board of
Directors need not state the purpose or purposes thereof. Notice need not be
given of regular meetings of the Board of Directors held at times fixed by
resolution of the Board of Directors. A meeting of the Board of Directors may be
held without notice immediately after the annual meeting of stockholders in the
same place, if any, at which such meeting was held.

Section 2.10 Compensation and Expenses. Directors may receive such compensation
and expenses, including such compensation and expenses for attendance at
meetings of the Board of Directors, the Audit and Finance Committee, the
Compensation and Benefits Committee, the Corporate Governance and Nominating
Committee, or any other Committee established in accordance with Article III, as
may be determined from time to time by the Board of Directors, provided that
nothing herein contained shall be construed to preclude any director from
serving the Corporation in any other capacity and receiving compensation
therefor.

Section 2.11 Director Action Without a Meeting. Any action required or permitted
to be taken at any meeting of the Board of Directors or of any Committee thereof
may be taken without a meeting, if a written consent (which may be by facsimile,
telecopy or other electronic transmission) thereto is signed by all members of
the Board of Directors or of such Committee, as the case may be, and such
written consent is filed with the minutes of proceedings of the Board of
Directors or the Committee.

Section 2.12 Resignation and Vacancies. Any director may resign effective upon
giving written notice to the Chairman of the Board, the Chief Executive Officer,
the President, the Secretary or the Board of Directors, unless the notice
specifies a later time for the resignation to become effective. If the
resignation of a director is effective at a future time, following the receipt
of notice of resignation in accordance with this Section 2.12, the Board of
Directors may, in accordance with Section 2.03, appoint a successor to take
office when the resignation becomes effective.

 

8



--------------------------------------------------------------------------------

Section 2.13 Reliance upon Records. Every director, and every member of any
Committee, shall, in the performance of such person’s duties, be fully protected
in relying in good faith upon the records of the Corporation and upon such
information, opinions, reports or statements presented to the Corporation by any
of its officers or employees, or Committees, or by any other person as to
matters the director or member reasonably believes are within such other
person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Corporation, including, but not limited
to, such records, information, opinions, reports or statements as to the value
and amount of the assets, liabilities and/or net profits of the Corporation, or
any other facts pertinent to the existence and amount of surplus or other funds
from which dividends might properly be declared and paid, or with which the
Corporation’s stock might properly be purchased or redeemed.

ARTICLE III - COMMITTEES

The Board of Directors may, by resolution or resolutions passed by a majority of
the Board of Directors then in office, designate such Committees as it may deem
appropriate (and may discontinue the same at any time by resolution or
resolutions passed by a majority of the Board of Directors then in office), each
Committee to consist of one or more of the directors of the Corporation;
provided, however, that the Corporation shall maintain such Committees as are
required by and in compliance with the rules and regulations of the Securities
and Exchange Commission, the stock exchange on which the Corporation’s common
stock is then listed and applicable law. The members of any Committee shall be
appointed by the Board of Directors and shall hold office at the pleasure of the
Board of Directors. The Board of Directors may designate one or more directors
as alternate members of any Committee, who may replace any absent or
disqualified member at any meeting of the Committee, by resolution or
resolutions passed by a majority of the Board of Directors then in office. No
Committee shall have the power to: (i) approve or adopt, or recommend to the
stockholders, any action or matter (other than the election or removal of
directors) expressly required by the DGCL to be submitted to stockholders for
approval; (ii) change the number of directors constituting the Board of
Directors; (iii) fill any vacancy on the Board of Directors or any Committee; or
(iv) adopt, amend or repeal these Bylaws. Regular meetings of any Committee
shall be held at such time and place as the Committee may determine, and special
meetings may be called at any time by the Chairman of the Board, the Chief
Executive Officer, the President, the Chairman of the Committee or any other
member of the Committee. Notice of each meeting of a Committee shall be given
(or waived) in the same manner as notice for a Board of Directors’ meeting may
be given (or waived), and a majority of the members of the entire Committee
shall constitute a quorum for the transaction of business. The act of a majority
of the members of the entire Committee present at any meeting at which there is
a quorum shall be the act of the Committee unless a greater number is required
by law or by the Certificate of Incorporation. In the absence of
disqualification of any member of any such Committee or Committees, but not in
the case of a vacancy therein, the member or members thereof present at any
meeting and not disqualified from voting, whether or not the member or members
constitute a quorum, may unanimously appoint another member of the Board of
Directors, who is not an officer of the Corporation or any of its subsidiaries
and who otherwise is qualified to serve on such Committee, to act at the meeting
for all purposes in the place of any such absent or disqualified Committee
member.

 

9



--------------------------------------------------------------------------------

ARTICLE IV - OFFICERS

Section 4.01 General. The Board of Directors, as soon as may be practicable
after each annual meeting of the stockholders, shall appoint officers of the
Corporation, including a Chief Executive Officer, one or more Vice Presidents, a
Secretary and a Treasurer and shall also choose a Chairman of the Board. The
Board of Directors may also elect a President, a Chief Financial Officer, a
Chief Operating Officer and a Controller. The Board of Directors may also from
time to time (i) appoint such other officers (including one or more Assistant
Vice Presidents, and one or more Assistant Secretaries and one or more Assistant
Treasurers) as it may deem proper who shall hold their offices for such terms
and shall exercise such powers and perform such duties as shall be determined
from time to time by the Board of Directors or (ii) may delegate to any elected
officer of the Corporation the power so to appoint and remove any such other
officers and to prescribe their respective terms of office, powers and duties.
Any Vice President may be designated Executive, Senior or Corporate, or may be
given such other designation or combination of designations as the Board of
Directors may determine. Any two offices may be held by the same person.

Section 4.02 Term; Removal; Resignation and Vacancy. All officers of the
Corporation shall hold office until their respective successors are elected or
appointed and qualified. Any officer may be removed from office at any time
either with or without cause by the affirmative vote of a majority of the
members of the Board of Directors then in office, or, in the case of appointed
officers, by any elected officer upon whom such power of removal shall have been
conferred by the Board of Directors. Any officer may resign at any time by
giving written notice to the Chairman of the Board, the Chief Executive Officer,
the President or the Secretary. Unless otherwise stated in a notice of
resignation, a resignation shall take effect when received by the officer to
whom it is directed, without any need for its acceptance. Any vacancy occurring
in any office of the Corporation shall be filled by the Board of Directors or by
any elected officer to whom the Board of Directors has delegated the power to
appoint an officer to such office.

Section 4.03 Powers and Duties. Each of the officers of the Corporation shall
have powers and duties prescribed by law, by the Bylaws or by the Board of
Directors and, unless otherwise prescribed by the Bylaws or by the Board of
Directors, shall have such further powers and duties as ordinarily pertain to
that office. Any officer, agent, or employee of the Corporation may be required
to give bond for the faithful discharge of such person’s duties in such sum and
with such surety or sureties as the Board of Directors may from time to time
prescribe.

ARTICLE V – CERTIFICATES OF STOCK; UNCERTIFICATED SHARES

Section 5.01 Stock Certificates. The shares of stock of the Corporation may be
represented by certificates; provided that the Board of Directors may provide by
resolution or resolutions that some or all of any or all classes or series of
the Corporation’s stock shall be uncertificated shares. Any such resolution
shall not apply to shares represented by a certificate until such certificate is
surrendered to the Corporation. The certificates for shares of stock shall be in
such form as the Board of Directors may from time to time prescribe.

 

10



--------------------------------------------------------------------------------

To the extent shares are represented by a certificate, the certificate of stock
shall be signed by such officer or officers of the Corporation as may be
permitted by law to sign (which signatures may be facsimiles), and shall be
countersigned and registered in such manner, all as the Board of Directors may
by resolution prescribe. In case any officer or officers who shall have signed
or whose facsimile signature or signatures shall cease to be such officer or
officers of the Corporation, whether because of death, resignation, removal or
otherwise, before such certificate or certificates shall have been issued by the
Corporation, such certificate or certificates may nevertheless be issued and
delivered as though the person or persons who signed such certificate or
certificates, or whose facsimile signature or signatures shall have been used
thereon, had not ceased to be such officer or officers of the Corporation.

Section 5.02 Book-Entry Shares. Shares of the Corporation’s stock may also be
evidenced by registration in the holder’s name in uncertificated, book-entry
form on the books of the Corporation. Except as otherwise expressly provided by
applicable law, the rights and obligations of the holders of shares represented
by certificates and the rights and obligations of the holders of uncertificated
shares of the same class and series shall be identical.

Section 5.03 Transfer Agents and Registrars. The Board of Directors may, in its
discretion, appoint responsible banks or trust companies or other qualified
institutions to act as transfer agents or registrars of the stock of the
Corporation. Any such bank, trust company or other qualified institution
appointed to act as transfer agent or registrar of the stock of the Corporation
shall transfer stock of the Corporation in accordance with its customary
transfer procedures and in accordance with applicable laws and regulations.

Section 5.04 Lost, Destroyed or Wrongfully Taken Certificates. If an owner of a
certificate representing shares of stock in the Corporation claims that such
certificate has been lost, destroyed or wrongfully taken, the Corporation shall
issue a new certificate representing such shares or such shares in
uncertificated form if the owner: (i) requests such a new certificate before the
Corporation has notice that the certificate representing such shares has been
acquired by a protected purchaser; (ii) if requested by the Corporation,
delivers to the Corporation a bond sufficient to indemnify the Corporation
against any claim that may be made against the Corporation on account of the
alleged loss, destruction or wrongful taking of such certificate or the issuance
of such new certificate or uncertificated shares; and (iii) satisfies other
reasonable requirements imposed by the Corporation.

If a certificate representing shares has been lost, apparently destroyed or
wrongfully taken, and the owner fails to notify the Corporation of that fact
within a reasonable time after the owner has notice of such loss, apparent
destruction or wrongful taking and the Corporation registers a transfer of such
shares before receiving notification, the owner shall be precluded from
asserting against the Corporation any claim for registering such transfer or a
claim to a new certificate representing such shares or such shares in
uncertificated form

Section 5.05 Additional Rules and Regulations. The Board of Directors may make
such additional rules and regulations as it may deem expedient, and not
inconsistent with these Bylaws, concerning the issue, transfer and registration
of certificated or uncertificated shares of stock of the Corporation. All
references to stock or shares in these Bylaws shall refer to either stock or
shares represented by certificates or uncertificated stock, and no such
reference shall be construed to require certificated shares or to grant
additional or different rights or obligations as between the holders of
certificated and uncertificated stock of the Corporation.

 

11



--------------------------------------------------------------------------------

ARTICLE VI - NOTICES

Section 6.01 Notices. Except as otherwise specifically provided herein or
required by law, all notices required to be given by the Corporation to any
stockholder, officer, employee or agent shall be in writing and may in every
instance be effectively given by hand delivery to the recipient thereof, by
depositing such notice in the mail, postage paid, or by sending such notice by
courier such as UPS or FedEx, telecopy or facsimile transmission. Any such
notice shall be addressed to such stockholder, officer, employee or agent at his
or her last known address as the same appears on the books of the Corporation.
The time when such notice is received, if hand delivered or delivered by
courier, telecopy or facsimile transmission shall be the time of the giving of
the notice. If mailed, such notice shall be deemed to be given when deposited in
United States mail in a sealed envelope addressed to such person at such
person’s address as it appears on the records of the Corporation with postage
paid thereon. Notices to directors shall be given in accordance with
Section 2.09.

Section 6.02 Waivers. A written waiver of any notice, signed by a stockholder,
director, officer, employee or agent, whether before or after the time of the
event for which notice is to be given, shall be deemed equivalent to the notice
required to be given to such stockholder, director, officer, employee or agent.
Neither the business nor the purpose of any meeting need be specified in such a
waiver.

Attendance at a meeting of stockholders, the Board of Directors, or any
Committee as may from time to time be established, shall constitute a waiver of
notice of such meeting, except when the stockholder, director or member of such
Committee attends the meeting for the express purpose of objecting, at the
beginning of the meeting, to the transaction of any business because the meeting
is not lawfully called or convened.

Section 6.03 Dispensation with Notice. Whenever notice is required to be given
by law, the Certificate of Incorporation or these Bylaws to any person with whom
communication is unlawful, the giving of such notice to such person shall not be
required, and there shall be no duty to apply to any governmental authority or
agency for a license or permit to give such notice to such person. Any action or
meeting which shall be taken or held without notice to any such person with whom
communication is unlawful shall have the same force and effect as if such notice
had been duly given.

ARTICLE VII - MISCELLANEOUS

Section 7.01 Offices. The Corporation may have offices both within and without
the State of Delaware.

Section 7.02 Seal. The Board of Directors may provide a corporate seal, which
shall be circular and contain the name of the Corporation engraved around the
margin and the words “corporate seal”, the year of its organization and the word
“Delaware”.

 

12



--------------------------------------------------------------------------------

Section 7.03 Fiscal Year. The fiscal year of the Corporation shall be fixed by
resolution of the Board of Directors. In the absence of such resolution, the
fiscal year of the Corporation shall be the calendar year beginning January 1
and ending December 31.

Section 7.04 Action with Respect to Securities of Other Corporations. The Chief
Executive Officer, the President, if any, any Vice President, the Secretary, or
any other officer authorized to do so by the Board of Directors, shall have
power to vote and otherwise act on behalf of the Corporation, in person or by
proxy, at any meeting of stockholders or equity holders or with respect to any
action of stockholders or equity holders of any other corporation, company,
partnership or other entity in which the Corporation may hold securities, and
otherwise to exercise any and all rights and powers which the Corporation may
possess by reason of its ownership of securities in such other corporation,
company, partnership or other entity, and to dispose of such securities.

Section 7.05 Checks and Notes. All checks and drafts on the Corporation’s bank
accounts and all bills of exchange and promissory notes, and all acceptances,
obligations and other instruments for the payment of money, shall be signed by
such officer or officers or agent or agents as shall be thereunto authorized
from time to time by the Board of Directors.

Section 7.06 Inspection of Books. The Board of Directors shall have power to
keep the books, documents and accounts of the Corporation outside of the State
of Delaware, except as otherwise expressly provided by law. Except as authorized
by the Board of Directors, or provided by law, no stockholder shall have any
right to inspect any books, document or account of the Corporation, and the
Board of Directors may determine whether and to what extent and at what times
and places and under what conditions and regulations the books, documents and
accounts of the Corporation (other than the original stock ledger), or any of
them, shall be open to the inspection of stockholders.

Section 7.07 Amendment of Bylaws. Except as set forth below, these Bylaws may be
amended, altered or repealed and new Bylaws adopted by the affirmative vote of
the holders of at least a majority of the voting power of shares of stock issued
and outstanding and entitled to vote generally in the election of directors
(voting together as a single class) at a meeting of the stockholders, provided
notice of the proposed amendment, alteration or new Bylaws shall be included in
the notice of the meeting. Except as set forth below, the Board of Directors, by
a majority vote of the Board of Directors then in office at any meeting, may
amend these Bylaws, including any bylaw adopted by the stockholders, provided
that the stockholders may from time to time specify particular provisions of the
Bylaws which shall not be amended by the Board of Directors.

Section 7.08 Section Headings. The headings of the Articles and Sections of
these Bylaws are inserted for convenience or reference only and shall not be
deemed to be a part thereof or used in the construction or interpretation
thereof.

 

13